Exhibit 10.2

 

 

 

CREDIT AGREEMENT

 

Dated as of December 3, 2010

 

among

 

SPT REAL ESTATE SUB II, LLC,
as the Borrower,

 

and

 

STARWOOD PROPERTY TRUST, INC.

 

and

 

THE SUBSIDIARIES OF
STARWOOD PROPERTY TRUST, INC.
FROM TIME TO TIME PARTY HERETO,
as Guarantors,

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

and

 

The Other Lenders Party Hereto

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

26

1.03

Accounting Terms

27

1.04

Rounding

28

1.05

Times of Day

28

 

 

 

ARTICLE II. THE COMMITMENTS AND LOANS

28

 

 

 

2.01

Term Loans

28

2.02

Borrowings, Conversions and Continuations of Loans

28

2.03

Prepayments

29

2.04

Termination or Reduction of Commitments

32

2.05

Collections

32

2.06

Interest

34

2.07

Fees

34

2.08

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

34

2.09

Evidence of Debt

35

2.10

Payments Generally; Administrative Agent’s Clawback

35

2.11

Sharing of Payments by Lenders

37

2.12

Extension of Maturity Date

37

2.13

Defaulting Lenders

39

2.14

Increase in Commitments

40

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

41

 

 

3.01

Taxes

41

3.02

Illegality

45

3.03

Inability to Determine Rates

46

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

46

3.05

Compensation for Losses

47

3.06

Mitigation Obligations; Replacement of Lenders

48

3.07

Survival

48

 

 

ARTICLE IV. CONDITIONS PRECEDENT

48

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

51

 

 

 

5.01

Existence, Qualification and Power

51

5.02

Authorization; No Contravention

51

5.03

Governmental Authorization; Other Consents

52

5.04

Binding Effect

52

 

i

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

5.05

Financial Statements; No Material Adverse Effect

52

5.06

Litigation

53

5.07

No Default

53

5.08

Ownership of Property; Liens

53

5.09

Environmental Compliance

53

5.10

Insurance

53

5.11

Taxes

54

5.12

ERISA Compliance

54

5.13

Subsidiaries; Equity Interests

55

5.14

Margin Regulations; Investment Company Act

55

5.15

Disclosure

55

5.16

Compliance with Laws

56

5.17

Taxpayer Identification Number

56

5.18

Intellectual Property; Licenses, Etc.

56

5.19

Solvency

56

5.20

Casualty, Etc.

56

5.21

[Intentionally Omitted]

56

5.22

Collateral Documents

56

5.23

Anti-Money Laundering and Economic Sanctions Laws

57

5.24

REIT Status; Stock Exchange Listing

57

5.25

Eligible Assets

57

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

58

 

 

 

6.01

Financial Statements

58

6.02

Certificates; Other Information

59

6.03

Notices

61

6.04

Payment of Obligations

61

6.05

Preservation of Existence, Etc.

61

6.06

[Intentionally Omitted]

61

6.07

Maintenance of Insurance

62

6.08

Compliance with Laws

62

6.09

Books and Records

62

6.10

Inspection Rights

62

6.11

Use of Proceeds

62

6.12

Additional Loan Parties

62

6.13

Compliance with Environmental Laws

63

6.14

Further Assurances

63

6.15

Maintenance of REIT Status; New York Stock Exchange Listing

63

6.16

Information Regarding Collateral

64

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

64

 

 

 

7.01

Liens

64

7.02

Investments

64

7.03

Indebtedness

65

7.04

Fundamental Changes

65

7.05

Dispositions

66

 

ii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

7.06

Restricted Payments

67

7.07

Change in Nature of Business

67

7.08

Transactions with Affiliates

67

7.09

[Intentionally Omitted]

67

7.10

Use of Proceeds

68

7.11

Amendments, Waivers and Terminations of Certain Agreements

68

7.12

Financial Covenants

68

7.13

Accounting or Tax Changes

68

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

69

 

 

 

8.01

Events of Default

69

8.02

Remedies Upon Event of Default

71

8.03

Application of Funds

71

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

72

 

 

 

9.01

Appointment and Authority

72

9.02

Rights as a Lender

72

9.03

Exculpatory Provisions

72

9.04

Reliance by Administrative Agent

73

9.05

Delegation of Duties

73

9.06

Resignation of Administrative Agent

74

9.07

Non-Reliance on Administrative Agent and Other Lenders

74

9.08

[Intentionally Omitted]

74

9.09

Administrative Agent May File Proofs of Claim

74

9.10

Collateral and Guaranty Matters

75

 

 

 

ARTICLE X. CONTINUING GUARANTY

76

 

 

 

10.01

Guaranty

76

10.02

Rights of Lenders

77

10.03

Certain Waivers

77

10.04

Obligations Independent

77

10.05

Subrogation

77

10.06

Termination; Reinstatement

77

10.07

Subordination

78

10.08

Stay of Acceleration

78

10.09

Condition of the Borrower

78

10.10

Limitations on Enforcement

78

10.11

Contribution

78

 

 

 

ARTICLE XI. MISCELLANEOUS

79

 

 

 

11.01

Amendments, Etc.

79

11.02

Notices; Effectiveness; Electronic Communication

81

11.03

No Waiver; Cumulative Remedies; Enforcement

83

11.04

Expenses; Indemnity; Damage Waiver

83

11.05

Payments Set Aside

85

 

iii

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

11.06

Successors and Assigns

85

11.07

Treatment of Certain Information; Confidentiality

89

11.08

Right of Setoff

90

11.09

Interest Rate Limitation

91

11.10

Counterparts; Integration; Effectiveness

91

11.11

Survival of Representations and Warranties

91

11.12

Severability

91

11.13

Replacement of Lenders

92

11.14

Governing Law; Jurisdiction; Etc.

93

11.15

Waiver of Jury Trial

94

11.16

No Advisory or Fiduciary Responsibility

94

11.17

Electronic Execution of Assignments and Certain Other Documents

94

11.18

USA PATRIOT Act

95

11.19

ENTIRE AGREEMENT

95

 

 

 

SIGNATURES

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

I

Guarantors

 

2.01

Commitments and Applicable Percentages

 

5.05

Supplement to Interim Financial Statements

 

5.12(d)

Pension Plans

 

5.13

Subsidiaries; Equity Interests

 

7.08

Transactions with Affiliates

 

11.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

 

Form of

 

 

 

 

A

Loan Notice

 

B

Note

 

C

Compliance Certificate

 

D-1

Assignment and Assumption

 

D-2

Administrative Questionnaire

 

E

Pledge Agreement

 

F

Security Agreement

 

G

Solvency Certificate

 

H

United States Tax Compliance Certificate

 

I

Certification of Market Value of Near Cash Securities

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of December 3, 2010, among SPT REAL
ESTATE SUB II, LLC, a Delaware limited liability company (the “Borrower”),
STARWOOD PROPERTY TRUST, INC., a Maryland corporation (the “Parent”), CERTAIN
SUBSIDIARIES OF THE PARENT, as Guarantors, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent.

 

The Borrower has requested that the Lenders extend credit in the form of term
loans, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Advance Rate” means, at any time, the ratio (expressed as a percentage) at such
time of (i) Total Outstandings to (ii) the Market Value of the Eligible Assets.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 11.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.  The Aggregate
Commitments shall be $125,195,000 on the Closing Date.

 

“Aggregate Deficit Amount” has the meaning specified in Section 10.11.

 

“Aggregate Excess Amount” has the meaning specified in Section 10.11.

 

“Agreement” means this Credit Agreement.

 

--------------------------------------------------------------------------------


 

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Percentage” means with respect to any Lender at any time, a
percentage (carried out to the ninth decimal place) equal to (i) on the Closing
Date, a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitments and (ii) thereafter, a
fraction the numerator of which is the principal amount of such Lender’s Term
Loan at such time and the denominator of which is the aggregate principal amount
of all of the Lenders’ Term Loans.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means (i) from the Closing Date to the date on which the
Administrative Agent and the Lenders receive the report accompanying the monthly
financial statements referred to in Section 6.02(i) for the month ending
December 31, 2010, 1.35% per annum for Base Rate Loans and 2.35% for Eurodollar
Rate Loans and (ii) thereafter, the applicable percentage per annum set forth
below determined by reference to the Facility Debt Yield:

 

 

 

 

 

Applicable Rate

 

Pricing Level

 

Facility Debt Yield

 

Eurodollar Rate

 

Base Rate

 

1

 

> 27

%

2.35

%

1.35

%

2

 

< 27

%

2.50

%

1.50

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Facility Debt Yield shall become effective immediately upon the applicable
determination of the Facility Debt Yield.

 

Notwithstanding the foregoing, if at any time Pledged Asset EBITDA is deemed to
equal zero in accordance with the definition thereof, then Pricing Level 2 shall
apply and shall remain in effect until the date on which the Facility Debt Yield
is determined to be greater than 27%.

 

For purposes of this definition, Facility Debt Yield as of any date will be
determined by reference to the monthly report that is most recently required to
be delivered pursuant to Section 6.02(i) unless as of such date of determination
Pledged Asset EBITDA is deemed to equal zero in accordance with the definition
thereof, in which case the Facility Debt Yield will be deemed to be less than
27% as of the applicable date of determination.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.08(b).

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-1 or any other form approved by the Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its consolidated Subsidiaries for the fiscal year ended
December 31, 2009, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Parent and its consolidated Subsidiaries, including the notes thereto.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate”  means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means that portion of the Term Loans or a Borrowing that bears
interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means Term Loans of the same Type and, in the case of Eurodollar
Rate Loans, having the same Interest Period.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Lease Obligations” means, with respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.

 

3

--------------------------------------------------------------------------------


 

“Cash Equivalents” means:

 

(a)                                  United States dollars (including such
dollars as are held as overnight bank deposits and demand deposits with banks);

 

(b)                                 marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency or instrumentality thereof and backed by the full faith and credit of the
United States of America, in each case maturing within one year from the date of
acquisition thereof;

 

(c)                                  marketable direct obligations issued by any
State of the United States of America or any political subdivision of any such
State or any public instrumentality thereof maturing within one year from the
date of acquisition thereof and, at the time of acquisition, having a rating of
at least A-2 from S&P or at least P-2 of Moody’s;

 

(d)                                 commercial paper maturing no more than one
year from the date of creation thereof and, at the time of acquisition, having a
rating of at least A-2 from S&P or at least P-2 from Moody’s;

 

(e)                                  time deposits, demand deposits,
certificates of deposit, Eurodollar time deposits, time deposit accounts, term
deposit accounts or bankers’ acceptances maturing within one year from the date
of acquisition thereof or overnight bank deposits, in each case, issued by any
bank organized under the laws of the United States of America or any State
thereof or the District of Columbia or any U.S. branch of a foreign bank having
at the date of acquisition thereof combined capital and surplus of not less than
$500.0 million; and

 

(f)                                    investments in money market funds which
invest substantially all their assets in securities of the types described in
clauses (a) through (e) above.

 

“Cash Liquidity” means, at any time with respect to the Parent and its
Subsidiaries, on a consolidated basis, the amount of Unrestricted Cash held by
such Persons at such time.

 

“Cash Sweep Reference Date” has the meaning specified in Section 2.03(b)(ii).

 

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender which becomes a party hereto after the date of this
Agreement, the date such Lender becomes a party hereto), of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  prior to an internalization of management
by the Parent, neither the Manager nor any Affiliate of the Manager is the
manager of the Parent;

 

4

--------------------------------------------------------------------------------


 

(b)                                 after such time as the Parent is internally
managed, any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934),
directly or indirectly, of a percentage of the total voting power of all classes
of Equity Interests of the Parent entitled to vote generally in the election of
directors, of 20% or more;

 

(c)                                  change in Control of the Manager and/or
Starwood Capital Group Global, L.P. from the Person or Persons who are directly
or indirectly Controlling such entities on the date hereof; or

 

(d)                                 the Parent shall cease to own and control,
directly or indirectly, 100% of the outstanding Equity Interests of the
Borrower.

 

Notwithstanding the foregoing, the Administrative Agent and the Required Lenders
shall not be deemed to approve or to have approved any internalization of
management by the Parent as a result of this definition or any other provision
herein, other than to the extent actually approved pursuant to Section7.14.

 

“Closing Date” means the first date all the conditions precedent in Article IV
are satisfied or waived in accordance with Section 11.01.

 

“CMBS” means mortgage pass-through certificates or other securities issued
pursuant to a securitization of commercial real estate loans.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, any Control Agreement and each of the other agreements, instruments
or documents that creates or perfects or purports to create or perfect a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties.

 

“Collection Account” has the meaning specified in Section 2.05(a).

 

“Commitment” means, as to each Lender, its obligation to make a Term Loan to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption or New Lender Joinder
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be increased by such Lender pursuant to Section 2.14 or
otherwise adjusted from time to time in accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

5

--------------------------------------------------------------------------------


 

“Contingent Liabilities” means, with respect to any Person as of any date of
determination, all of the following as of such date:  (a) liabilities and
obligations (including any Guarantees) of such Person in respect of “off-balance
sheet arrangements” (as defined in the Off-Balance Sheet Rules defined below),
(b) obligations, including Guarantees, whether or not required to be disclosed
in the footnotes to such Person’s financial statements, guaranteeing in whole or
in part any Non-Recourse Indebtedness, lease, dividend or other obligation,
excluding, however, (i) contractual indemnities (including any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets), and (ii) guarantees of non-monetary obligations which have not
yet been called on or quantified, of such Person or any other Person, and
(c) forward commitments or obligations to fund or provide proceeds with respect
to any loan or other financing which is obligatory and non-discretionary on the
part of the lender.  The amount of any Contingent Liabilities described in the
preceding clause (b) shall be deemed to be (i) with respect to a guarantee of
interest or interest and principal, or operating income guarantee, the sum of
all payments required to be made thereunder (which, in the case of an operating
income guarantee, shall be deemed to be equal to the debt service for the note
secured thereby), through (x) in the case of an interest or interest and
principal guarantee, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (y) in
the case of an operating income guarantee, the date through which such guarantee
will remain in effect, and (ii) with respect to all guarantees not covered by
the preceding clause (i), an amount equal to the stated or determinable amount
of the primary obligation in respect of which such guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and in the footnotes to the most recent financial statements
of such Person.  “Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release Nos. 33-8182; 34-47264; FR-67
International Series Release No. 1266 File No. S7-42-02, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified of 17 CFR Parts 228, 229 and 249).

 

“Contractual Obligation” means, as to any Person, any provision of any
securities issued by such Person or of any indenture, mortgage, deed of trust,
deed to secure debt, contract, undertaking, agreement, instrument or other
document to which such Person is a party or by which it or any of its property
or assets are bound or are subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means a deposit account control agreement or securities
account control agreement, as applicable, executed by a Loan Party, the
Administrative Agent and the applicable depository bank or securities
intermediary granting the Administrative Agent control over the applicable
deposit account or securities account, which agreement shall be in form and
substance satisfactory to the Administrative Agent.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,

 

6

--------------------------------------------------------------------------------


 

rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Term Loan, within
three (3) Business Days of the date required to be funded by it hereunder, (b)
has notified the Borrower, the Administrative Agent or any Lender that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“EA Principal Payment” has the meaning specified in Section 2.03(b)(v).

 

“EBITDA” with respect to the Parent and its Subsidiaries on a consolidated basis
for any Test Period, an amount equal to the sum of (a) Net Income (or loss)
(prior to any impact from minority interests or joint venture net income and
before deduction of any dividends on preferred stock), plus the following (but
only to the extent actually included in determination of such Net Income (or
loss)): (i) depreciation and amortization expense, (ii) Interest Expense, (iii)
income tax expense, and (iv) extraordinary or non-recurring gains and losses,
plus (b) such Person’s proportionate share of Net Income of the joint venture
investments and unconsolidated Affiliates of such Person, all with respect to
such Test Period, plus (c) amounts deducted in accordance with GAAP in respect
of other non-cash expenses in determining such Net Income for such Person.

 

7

--------------------------------------------------------------------------------


 

“Economic Sanctions Laws” means any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing, including any applicable provisions of the
Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as amended), the
International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended) and Executive Order 13224 (effective September 24, 2001), as amended.

 

“Eligible Assets” means all right, title and interest of the Borrower in and to
(i) the “Senior Loan” (as defined in the Offering Circular) acquired by the
Borrower from Bank of America on the Closing Date (or from any Person after the
Closing Date), including, the Senior Loan Agreement (as defined in the Offering
Circular), all instruments evidencing such interest and all other documents and
agreements delivered in connection therewith (including, without limitation, the
Co-Lender Agreement, the Servicing Agreement, the Custodial Agreement and the
Interim Servicing Agreement (as each such term is defined in the Offering
Circular)), and (ii) if and to the extent that the Borrower exchanges its
interest in any or all of the “Senior Loan” referenced in clause (i) above for
an Additional Certificate (as such term is defined in the Offering Circular)
pursuant to the terms of an Additional Trust Asset Transfer Agreement (as such
term is defined in the Offering Circular, each such Additional Certificate and
all other documents and agreements delivered in connection therewith (including,
without limitation, the Trust Agreement), together with, in the case of each of
clauses (i) and (ii), all collateral securing the same and all principal,
interest and other income, distributions, receipts, payments, collections,
prepayments, recoveries, proceeds (including insurance and condemnation
proceeds) and other payments or amounts of any kind paid, received, collected,
recovered or distributed on, or in connection with or in respect thereof.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(ii), (iii) and (v) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

 

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(ii) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of OFAC sanctions programs.

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the

 

8

--------------------------------------------------------------------------------


 

Borrower, any other Loan Party or any of their respective Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; or (i) a failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

 

9

--------------------------------------------------------------------------------


 

“Eurodollar Rate” means:

 

(a)                                  for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

 

(b)                                 for any interest calculation (i) on any date
with respect to a Base Rate Loan or (ii) with respect to a Eurodollar Rate Loan
made on or prior to the tenth day following the Closing Date, the rate per annum
equal to (A) BBA LIBOR, at approximately 11:00 a.m., London time determined two
London Banking Days prior to such date for Dollar deposits being delivered in
the London interbank market for a term of one month commencing that day or
(B) if such published rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in same day funds
in the approximate amount of the Base Rate Loan being made or maintained and
with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

 

“Eurodollar Rate Loan” means that portion of the Term Loans or a Borrowing that
bears interest at a rate based on clause (a) or clause (b)(ii) of the definition
of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Documents, (a) Taxes imposed
on or measured by its overall net income (however denominated), franchise Taxes
imposed on it (in lieu of net income Taxes), and any similar Taxes imposed on or
measured by the net income of such person, or gross receipts Taxes imposed in
lieu of net income taxes, by a jurisdiction (or any political subdivision
thereof) as a result of such recipient being organized or having its principal
office in such jurisdiction, or as a result of a present or former connection
between such recipient and such jurisdiction (other than any such connection
arising solely from such recipient having executed, delivered or performed its
obligations or received a payment under, any Loan Document) or, in the case of
any Lender, in having its applicable Lending Office in such jurisdiction,
(b) any

 

10

--------------------------------------------------------------------------------


 

Taxes in the nature of the branch profits tax within the meaning of Section 884
of the Code imposed by any jurisdiction described in clause (a), (c) other than
an assignee pursuant to a request by the Borrower under Section 11.13, any
United States federal withholding tax that is imposed on amounts payable to such
Person other than as a result of a Change in Law occurring after (1) the date
that such Person became a party to this Agreement, or (2) with respect to an
assignment, participation, acquisition, or designation of a new Lending Office,
the effective date of such assignment, participation, acquisition or
designation, except, in each case, to the extent and at the rate that such
Person’s predecessor was entitled to such amounts (or in the case of a
designation of a new Lending Office, to the extent that such Person was entitled
to such amounts with respect to its prior Lending Office), (d) any withholding
Tax that is attributable to such Person’s failure to comply with Section 3.01(e)
hereto, and (e) any United States federal withholding Tax that is imposed on
amounts payable to any Lender or other Person as a result of any law in effect
as of the Closing Date and any amounts that would not have been imposed but for
a failure by a Lender (or any financial institution through which any payment is
made to such Lender) (including a participant and any other recipient of any
payment hereunder) to comply with the procedures, certifications, information
reporting, disclosure, or other related requirements of newly enacted Sections
1471-1474 of the Code and any amended or successor version that is substantively
comparable.

 

“Extension Notice” has the meaning specified in Section 2.12(a).

 

“Extension Reference Rate” has the meaning specified in clause (b)(i) of the
definition of “Reference Advance Rate.”

 

“Facility Debt Yield” means, as of any date of determination with respect to any
Measurement Period, the ratio (expressed as a percentage) of:

 

(a)                                  an amount equal to (i) the Pledged Asset
EBITDA for such Measurement Period, multiplied by (ii) the sum of (x) the
aggregate principal balance as of the last day of such Measurement Period of the
portion of the Senior Loan included as part of Eligible Assets under clause (i)
of such defined term plus (y) the product of the Borrower’s Certificate
Percentage as of the last day of such Measurement Period multiplied by the
aggregate principal balance as of the last day of such Measurement Period of the
portion of the Senior Loan then held by the Trust, divided by (iii) the
aggregate principal balance of the Senior Loan as of the last day of such
Measurement Period, to

 

(b)                                 the Total Outstandings as of the last day of
such Measurement Period.

 

For purposes of this definition, (1) “Borrower’s Certificate Percentage” shall
mean as of the last day of any Measurement Period a fraction, the numerator of
which is the aggregate Certificate Balance as of the last day of such
Measurement Period of the Additional Certificates included as part of the
Eligible Assets under clause (ii) of such defined term (or, with respect to any
such Additional Certificate in which the Borrower only has a beneficial
ownership interest, the Borrower’s beneficial ownership percentage interest of
the Certificate Balance of such Additional Certificate), and the denominator of
which is the aggregate Certificate Balance as of the last day of such
Measurement Period of all Certificates, and (2) the following terms shall

 

11

--------------------------------------------------------------------------------


 

have the meanings set forth in the Offering Circular:  “Senior Loan”,
“Certificate Balance”, “Additional Certificates”, “Trust”, “Trust Asset Transfer
Agreement” and “Certificate.”

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated December 3, 2010, between the
Borrower and Bank of America.

 

“Fitch” means Fitch Ratings and its successors.

 

“Fixed Charge Coverage Ratio” means, with respect to the Parent and its
Subsidiaries on a consolidated basis for any Test Period the ratio of (i) EBITDA
for such Test Period to (ii) Fixed Charges for such Test Period.

 

“Fixed Charges” means, with respect to the Parent and its Subsidiaries on a
consolidated basis for any Test Period, the sum of (a) debt service, (b) all
preferred dividends, (c) Capital Lease Obligations paid or accrued during such
Test Period, (d) capital expenditures (if any), and (e) any amounts payable
under any Ground Lease.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the

 

12

--------------------------------------------------------------------------------


 

accounting profession in the United States, that are applicable to the
circumstances as of the date of determination.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Grantor” means the applicable Loan Party that is party to a Collateral
Document.

 

“Ground Lease” means a ground lease containing the following terms and
conditions:  (a) a remaining term (exclusive of any unexercised extension
options) of thirty (30) years or more from the Closing Date, (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor or with such consent given, (c) the obligation of the
lessor to give the holder of any mortgage lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so, (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease, and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.

 

“Guarantee” means, with respect to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of the obligations for
which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Swap Contract or other
obligations or indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided, that
the term “Guarantee” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee of
any guaranteeing person shall be deemed to be the maximum stated amount of the
primary obligation relating to such Guarantee (or, if less, the maximum stated
liability set forth in the instrument embodying such Guarantee); provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee shall be such guaranteeing person’s maximum anticipated liability in
respect thereof as reasonably determined by such Person in good faith.  The term
“Guarantee” as a verb has a corresponding meaning.

 

13

--------------------------------------------------------------------------------


 

“Guarantors” means, collectively, at any time (i) the Parent, (ii) each
Subsidiary of the Parent listed on Schedule I hereto and (iii) each other
Subsidiary of the Parent (other than the Borrower) that becomes a guarantor of
the Obligations pursuant to Section 6.12.

 

“Guaranty” means the Guaranty made by the Guarantors under Article X in favor of
the Secured Parties.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Increase Effective Date” has the meaning specified in Section 2.14(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) obligations in respect of money borrowed (including principal, interest,
assumption fees, prepayment fees, yield maintenance charges, penalties, exit
fees, contingent interest and other monetary obligations whether choate or
inchoate and whether by loan, the issuance and sale of debt securities or the
sale of property or assets to another Person subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets, or
otherwise);

 

(b) obligations, whether or not for money borrowed (i) represented by notes
payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of preferred equity or trust preferred securities;

 

(c) Capital Lease Obligations;

 

(d) reimbursement obligations under any letters of credit or acceptances
(whether or not the same have been presented for payment);

 

(e) Off—Balance Sheet Obligations;

 

(f) obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any mandatory redeemable stock issued by such Person or
any other Person (inclusive of forward equity contracts), valued at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;

 

(g) as applicable, all obligations of such Person (but not the obligation of
others) in respect of any keep well arrangements, credit enhancements,
contingent or future

 

14

--------------------------------------------------------------------------------


 

funding obligations, purchase obligations, repurchase obligations, sale/buy—back
agreements, takeout commitments or forward equity commitments, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
mandatory redeemable stock));

 

(h) net obligations under any Swap Contract not entered into as a hedge against
existing indebtedness, in an amount equal to the Swap Termination Value thereof;

 

(i) all Non—Recourse Indebtedness, recourse indebtedness and all indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person;

 

(j) all indebtedness of another Person secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien (other than Liens permitted hereunder) on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment obligation; provided, that if such
Person has not assumed or become liable for the payment of such indebtedness,
then for the purposes of this definition the amount of such indebtedness shall
not exceed the market value of the property subject to such Lien;

 

(k) all Contingent Liabilities;

 

(l) all obligations of such Person incurred in connection with the acquisition
or carrying of fixed assets by such Person or obligations of such Person to pay
the deferred purchase or acquisition price of property or assets, including
contracts for the deferred purchase price of property or assets that include the
procurement of services;

 

(m) indebtedness of general partnerships of which such Person is liable as a
general partner (whether secondarily or contingently liable or otherwise); and

 

(n) obligations to fund capital commitments under any articles or certificate of
incorporation or formation, by-laws, partnership, limited liability company,
operating or trust agreement and/or other organizational, charter or governing
documents, subscription agreement or otherwise.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Maturity Date” means December 3, 2013.

 

15

--------------------------------------------------------------------------------


 

“Insolvency Event” means, with respect to any Person, (a) the filing of a decree
or order for relief by a court having jurisdiction in the premises with respect
to such Person or any substantial part of its assets or property in an
involuntary case under any applicable Insolvency Law now or hereafter in effect,
or appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, or ordering the winding—up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding of the inability
of such Person to pay its debts generally as they become due, (g) the failure by
such Person generally to pay its debts as they become due, or (h) the taking of
action by such Person in furtherance of any of the foregoing.

 

“Insolvency Laws” means Title 11 of the United States Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments and similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Interest Expense” means, with respect to the Parent and its Subsidiaries on a
consolidated basis for any Test Period, the amount of total interest expense
incurred by such Person, including capitalized or accruing interest (but
excluding interest funded under a construction loan), all with respect to such
Test Period.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Eurodollar Rate Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or (in the case of any
Eurodollar Rate Loan) converted to or continued as a Eurodollar Rate Loan and
ending on the date one, two, three or six months thereafter, as selected by the
Borrower in a Loan Notice; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such

 

16

--------------------------------------------------------------------------------


 

Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

Notwithstanding the foregoing, the Interest Period shall be one Business Day for
each Borrowing of a Eurodollar Rate Loan that bears interest at a rate based on
clause (b)(ii) of the definition of “Eurodollar Rate.”

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Leverage Ratio” means, with respect to the Parent and its Subsidiaries, on a
consolidated basis, as of any date of determination, the ratio as of such date
of (i) Total Indebtedness of the Parent, to (ii) Total Assets of the Parent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any

 

17

--------------------------------------------------------------------------------


 

conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Loan Documents” means this Agreement, each Note, the Fee Letter and the
Collateral Documents.

 

“Loan Notice” means a notice of (a) the initial borrowing of the Term Loans on
the Closing Date, (b) a conversion of all or a portion of the Term Loans or a
Borrowing from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Mandatory Prepayment Event” means any occurrence that gives rise to a
requirement to make a prepayment under Section 2.03(b).

 

“Manager” means SPT Management, LLC, a Delaware limited liability company.

 

“Market Value” means, as of any date of determination, the market value of the
Eligible Assets as determined by the Administrative Agent in its sole discretion
on a daily basis, using methodology and parameters determined and applied by the
Administrative Agent in its sole discretion.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower, the Parent
or the Parent and its Subsidiaries taken as a whole; (b) a material impairment
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party; or (d) a material adverse effect upon
the Collateral or the validity, enforceability, perfection or priority of the
Administrative Agent’s Liens on the Collateral.

 

“Maturity Date” means the later of (a) the Initial Maturity Date and (b) if the
Initial Maturity Date is extended pursuant to Section 2.12, such extended
maturity date as determined pursuant to such Section; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

 

“Measurement Period” means , as of any date of determination, the twelve
(12)-month period ending on the last day of the month immediately preceding such
date of determination.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is

 

18

--------------------------------------------------------------------------------


 

obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Near Cash Liquidity” means, with respect to the Parent and its Subsidiaries on
a consolidated basis, as of any date of determination, the market value of Near
Cash Securities held by the Parent and its Subsidiaries as of such date. 
“Market Value” of Near Cash Securities shall be determined on a quarterly basis
through bids obtained from independent third party broker-dealers reasonably
acceptable to the Administrative Agent.

 

“Near Cash Securities” means (i) CMBS having, at all times, a maturity or
weighted average life of twelve (12) months or less as determined by the
applicable service, (ii) RMBS having a duration of twelve (12) months or less as
determined by the Parent (and, at the Administrative Agent’s request, the
assumptions used in such determination shall be provided to the Administrative
Agent for the Administrative Agent’s review), in each case, having a rating of
Baa3 or BBB (or the equivalent) or higher by at least one Rating Agency (it
being acknowledged that such securities may also have a lower rating from one or
more Rating Agencies) or (iii) other public or privately placed securities
approved by the Administrative Agent.

 

“Net Cash Proceeds” means, with respect to any issuance or sale by the Parent of
any of its Equity Interests, the excess of (i) the sum of the cash and Cash
Equivalents received by the Parent in connection with such issuance or sale,
less (ii) the underwriting discounts and commissions, and other out-of-pocket
expenses, incurred by the Parent in connection with such issuance or sale.

 

“Net Income” means, with respect to any Test Period, the net income of Parent
and its Subsidiaries on a consolidated basis for such Test Period as determined
in accordance with GAAP.

 

“New Lender Joinder Agreement” has the meaning specified in Section 2.14(c).

 

“Non-Recourse Indebtedness” means Indebtedness of a Person for borrowed money in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, Insolvency Events,
non-approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Term Loan made by such Lender, substantially in the form of
Exhibit B.

 

“Obligations” means, collectively, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Term Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any

 

19

--------------------------------------------------------------------------------


 

Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” has the meaning set forth in the definition of “Embargoed Person.”

 

“Off-Balance Sheet Obligations” means, with respect to any Person and any date,
to the extent not included as a liability on the balance sheet of such Person,
all of the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so—called “synthetic,” tax retention or
off—balance sheet lease transaction which, upon the application of any
Insolvency Laws, would be characterized as indebtedness, (b) monetary
obligations under any sale and leaseback transaction which does not create a
liability on the balance sheet of such Person, or (c) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes,
or (ii) is the functional equivalent of or takes the place of borrowing but
which does not constitute a liability on the balance sheet of such Person (for
purposes of this clause (c), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).

 

“Offering Circular” means that certain Offering Circular, dated November 18,
2010, relating to approximately $2,458,894,115 of Banc of America Large
Loan, Inc. Pass-Through Certificates Series 2010-HLTN.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Overadvance Amount” means, as of any date of determination, an amount equal to
the positive difference (if any) between (i) the Total Outstandings at such time
multiplied by the then effective Advance Rate and (ii) the Total Outstandings at
such time multiplied by the then Reference Advance Rate.

 

“Parent” has the meaning specified in the introductory paragraph hereto.

 

“Participant” has the meaning specified in Section 11.06(d).

 

20

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of a Loan Party or
any ERISA Affiliate or any such Plan to which a Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means the Pledge Agreement between the Parent and the
Administrative Agent, dated as of the Closing Date, substantially in the form of
Exhibit E.

 

“Pledged Asset EBITDA” means, as of any date of determination with respect to
any Measurement Period, an amount equal to the sum of Hilton Worldwide, Inc.’s
(i) Adjusted EBITDA (as defined in the Offering Circular) plus (ii) “Corporate
Overhead” minus (iii) “Timeshare” minus (iv) “Other Income”, in each case, for
such Measurement Period and, in the case of clauses (ii), (iii) and (iv), as
reported in the monthly reporting package described in the Offering Circular;
provided, that “Pledged Asset EBITDA” shall be deemed to be equal to zero at any
time from and after the Borrower’s failure to deliver the report required under
Section 6.02(i) by the earlier of (a) the third Business Day after it receives
the applicable monthly financial statements to be furnished pursuant to the
“Hilton Loan Documents” (as defined in the Security Agreement) or (b) the
45th day following the date that monthly financial statements for the applicable
Measurement Period to be furnished pursuant to the “Hilton Loan Documents” (as
defined in the Security Agreement) are required to be delivered thereunder, in
each case until such time as the Borrower is able to determine the Pledged Asset
EBITDA and delivers the related report under Section 6.02(i).

 

“Rating Agency” means each of Fitch, Moody’s and S&P.

 

“Reference Advance Rate” means:

 

21

--------------------------------------------------------------------------------


 

(a)                                  prior to the Initial Maturity Date:

 

(i)                                     70% on the Closing Date and at any time
thereafter until such time (if any) that the Borrower is required to make a
prepayment under Section 2.03(b)(iii)(B) or Section 2.03(b)(iv);

 

(ii)                                  60% at any time following the occurrence
of a Mandatory Prepayment Event arising under Section 2.03(b)(iii)(B) so long as
no Mandatory Prepayment Event has theretofore arisen under Section 2.03(b)(iv);

 

(iii)                               50% at any time following the occurrence of
a Mandatory Prepayment Event arising under Section 2.03(b)(iv) so long as no
Mandatory Prepayment Event has theretofore arisen under Section 2.03(b)(iii)(B);
and

 

(iv)                              40% at any time following the occurrence of
Mandatory Prepayment Events under both Section 2.03(b)(iii)(B) and
Section 2.03(b)(iv); and

 

(b)                                 on and after the Initial Maturity Date:

 

(i)                                     on the Initial Maturity Date (and
thereafter unless and until one of the following clauses becomes applicable), a
rate that is 10% lower than the Reference Advance Rate in effect on the day
prior to the Initial Maturity Date as determined in accordance with the
foregoing clauses of this definition (i.e., in the case where the Reference
Advance Rate is 70% on the day prior to the Initial Maturity Date, the Reference
Advance Rate on the Initial Maturity Date shall be 60%) (the Reference Advance
Rate on the Initial Maturity Date being referred to herein as the “Extension
Reference Rate”);

 

(ii)                                  a rate that is 10% lower than the
Extension Reference Rate at any time following the occurrence of a Mandatory
Prepayment Event arising under Section 2.03(b)(iii)(B) on or after the Initial
Maturity Date so long as no Mandatory Prepayment Event has theretofore arisen
under Section 2.03(b)(iii)(B) or Section 2.03(b)(iv) (i.e., 50% in the case
where the Extension Reference Rate is 60%);

 

(iii)                               a rate that is 20% lower than the Extension
Reference Rate at any time following the occurrence of a Mandatory Prepayment
Event arising under Section 2.03(b)(iv) on or after the Initial Maturity Date so
long as no Mandatory Prepayment Event has theretofore arisen under
Section 2.03(b)(iii)(B) or Section 2.03(b)(iv) (i.e., 40% in the case where the
Extension Reference Rate is 60%); and

 

(iv)                              at any time following the occurrence of
Mandatory Prepayment Events arising under both Section 2.03(b)(iii)(B) and
Section 2.03(b)(iv) on or after the Initial Maturity Date, the greater of
(A) 30% and (B) the rate that is 30% lower than the Extension Reference Rate
(i.e., 30% in the case where the Extension Reference Rate is 60%).

 

22

--------------------------------------------------------------------------------


 

“Register” has the meaning specified in Section 11.06(c).

 

“REIT” means a Person satisfying the conditions and limitations set forth in
Section 856(b) and 856(c) of the Code which are necessary to qualify such Person
as a “real estate investment trust,” as defined in Section 856(a) of the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching of any
Hazardous Material into the Environment, or into, from or through any building,
structure or facility.

 

“Relevant Payment” has the meaning specified in Section 10.11.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the Total Outstandings; provided that the portion
of the Total Outstandings held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, general counsel, treasurer, assistant
treasurer or controller of a Loan Party and solely for purposes of the delivery
of incumbency certificates pursuant to Article IV, the secretary or any
assistant secretary of a Loan Party.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“RMBS” means mortgage pass-through certificates or other securities issued
pursuant to a securitization of residential mortgage loans.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

23

--------------------------------------------------------------------------------


 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

 

“Security Agreement” means the Security Agreement between the Borrower and the
Administrative Agent, dated as of the Closing Date, substantially in the form of
Exhibit F.

 

“Senior Debt Yield” means, as of any date of determination with respect to any
Measurement Period, the ratio (expressed as a percentage) of (i) Pledged Asset
EBITDA for such Measurement Period to (ii) the aggregate outstanding principal
balance of the “Senior Loan” (as defined in the Offering Circular) as of the
last day of such Measurement Period.

 

“Significant Subsidiary” means, at any date of determination, each Subsidiary or
group of Subsidiaries of the Parent (a) whose total assets at the last day of
the most recent fiscal period for which financial statements have been delivered
pursuant to clause (a) or (b) of Section 6.01 were equal to or greater than 10%
of the consolidated total assets of the Parent and its Subsidiaries at such date
or (b) whose gross revenues for the most recently completed period of four
fiscal quarters for which financial statements have been delivered pursuant to
clause (a) or (b) of Section 6.01 were equal to or greater than 10% of the
consolidated gross revenues of the Parent and its Subsidiaries for such period,
in each case, determined in accordance with GAAP (it being understood that such
calculations shall be determined in the aggregate for all Subsidiaries of the
Company subject to any of the events specified in clause (e), (f), (g) or (h) of
Section 8.01).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Parent, substantially in the form of Exhibit G.

 

“S&P” means Standard & Poor’s Ratings Group and its successors.

 

“Stretch Advance Rate” means, at any time, a percentage that is 5% greater than
the then Reference Advance Rate (i.e., in the case where the Reference Advance
Rate is 60%, the Stretch Advance Rate shall be 65%).

 

24

--------------------------------------------------------------------------------


 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

 

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Tangible Net Worth” means, as of any date of determination, with respect to any
Person, all amounts which would be included under capital or shareholder’s
equity (or any like caption) on a balance sheet of such Person, minus
(a) amounts owing to such Person from any Affiliate thereof, or from officers,
employees, partners, members, directors, shareholders or other Persons similarly
affiliated with such Person or any Affiliate thereof, (b) Intangible Assets and
(c) prepaid taxes and/or expenses, all on or as of such date.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” has the meaning specified in Section 2.01.

 

“Test Period” means the time period commencing on the first day of each calendar
quarter through and including the last day of such calendar quarter.

 

“Threshold Amount” means (i) with reference to the Borrower, $100,000 and
(ii) with reference to any other Loan Party or any Significant Subsidiary
thereof (other than the Borrower), $25,000,000.

 

25

--------------------------------------------------------------------------------


 

“Total Assets” means, with respect to the Parent, as of any date of
determination, an amount equal to the aggregate book value of all assets owned
by the Parent on a consolidated basis and the proportionate share of assets
owned by non-consolidated Subsidiaries of the Parent, less (a) amounts owing to
the Parent or any of its Subsidiaries from any Affiliate thereof, or from
officers, employees, partners, members, directors, shareholders or other Persons
similarly affiliated with the Parent or any Affiliate thereof, (b) Intangible
Assets and (c) prepaid taxes and expenses, all on or as of such date of
determination; provided, however, that “Total Assets” shall exclude the assets
reflected on the Parent’s consolidated balance sheet financed pursuant to the
United States’ government’s TALF program.

 

“Total Indebtedness” means, with respect to the Parent, as of any date of
determination, all Indebtedness (other than Contingent Liabilities not reflected
on Parent’s consolidated balance sheet), plus the proportionate share of all
Indebtedness (other than Contingent Liabilities not reflected on Parent’s
consolidated balance sheet) of all non-consolidated Affiliates of Parent, on or
as of such date of determination; provided, however, that “Total Indebtedness”
shall exclude the $171,349,642.62 of Indebtedness reflected on the Parent’s
consolidated balance sheet obtained in connection with the United States’
government’s TALF program.

 

“Total Outstandings” means, at any time, the aggregate outstanding principal
amount of the Term Loans then outstanding.

 

“Type” means, when used in reference to the Term Loans or any Borrowing, whether
the rate of interest on the Term Loans, or on that portion of the Term Loans
comprising such Borrowing, is determined by reference to the Base Rate or the
Eurodollar Rate.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Cash” means (i) cash and Cash Equivalents (other than prepaid
rents and security deposits made under tenant leases) held by the Parent or any
of its Subsidiaries that are not subject to any Lien (excluding statutory liens
in favor of any depositary bank where such cash is maintained), minus
(ii) amounts included in the foregoing clause (i) that are with an entity other
than the Parent or any of its Subsidiaries as deposits or security for
Contractual Obligations.

 

“Wholly Owned Unrestricted Subsidiary” means, as to any Person as of any date of
determination, any other Person (i) all of the Equity Interests of which (other
than directors’ qualifying shares required by law) is owned directly and/or
through other Wholly Owned Unrestricted Subsidiaries by such Person and (ii) who
is not, as of such date of determination, prohibited from becoming a guarantor
of the Obligations under the express terms of its Organization Documents or any
contract, instrument or other agreement to which such Person is a party.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and

 

26

--------------------------------------------------------------------------------


 

“including” shall be deemed to be followed by the phrase “without limitation.” 
The word “will” shall be construed to have the same meaning and effect as the
word “shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.

 

(b)           Changes in GAAP; Changes in Accounting Policies or Reporting
Practices.  If at any time any change in GAAP, or any change in accounting
policies or reporting practices of the Parent or any of its Subsidiaries that
are permitted by but not required under, GAAP, would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such
change(s) (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP and the accounting policies and reporting practices (as the
case may be) in effect prior to such change(s) and (ii) the Borrower shall
provide to the

 

27

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change(s).

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Parent pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

ARTICLE II.  THE COMMITMENTS AND LOANS

 

2.01        Term Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a term loan (each such loan, a “Term Loan”)
to the Borrower on the Closing Date, in an aggregate amount not to exceed the
amount of such Lender’s Commitment.  The amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.  Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.  Each
Lender hereby represents and warrants that, on and as of the Closing Date, it is
a “qualified purchaser” (within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations thereunder) and a “qualified
institutional buyer” (within the meaning of Rule 144A under the Securities Act
of 1933, as amended).

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Borrowings from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of Eurodollar Rate Loans (other
than Eurodollar Rate Loans referred to in the following clause (ii)) or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Eurodollar Rate Loans made on or prior to the
10th day following the Closing Date or any Borrowing of Base Rate Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of a Borrowing
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Term Loans to be
borrowed (in the case of the initial Loan Notice), converted or continued,
(iv) the Type of Borrowing to be borrowed or to which existing

 

28

--------------------------------------------------------------------------------


 

Borrowings are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto (which shall be one, two, three or six
months).  If the Borrower fails to specify a Type of Loan in a Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Borrowing shall be made as, or converted to,
Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Term Loan, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection.  In the
case of the initial Borrowing, each Lender shall make the amount of its Term
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Closing Date. 
Upon satisfaction of the conditions set forth in Article IV, the Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
the Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)           After giving effect to all Borrowings, all conversions from one
Type to the other, and all continuations of Borrowings as the same Type, there
shall not be more than six Interest Periods in effect.

 

2.03        Prepayments.

 

(a)           Optional.  The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay the Term Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a

 

29

--------------------------------------------------------------------------------


 

principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Term Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Term Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Subject to
Section 2.13, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

 

(b)           Mandatory.

 

(i)            The Borrower shall repay in full the outstanding balance of all
Term Loans on the earlier of:

 

(A)          the Maturity Date, and

 

(B)           the second Business Day following the date (if any) that the
Market Value of the Eligible Assets is equal to zero.

 

(ii)           If for any reason on any date (a “Cash Sweep Reference Date”)
either:

 

(A)          the then effective Advance Rate is greater than the then Reference
Advance Rate but less than the then Stretch Advance Rate then, all amounts then
and thereafter on deposit in the Collection Account will be applied immediately
to prepay the Term Loans; provided that such requirement to apply such amounts
(1) will not apply unless the Overadvance Amount exceeds $500,000 as of the
applicable Cash Sweep Reference Date and (2) will cease to apply once the
effective Advance Rate is no longer greater than the then Reference Advance
Rate, or

 

(B)           the Senior Debt Yield as of the last day of the then most recently
ended Measurement Period is determined to be less than 12%, then, on and after
the date of such determination of Senior Debt Yield, all amounts on deposit in
the Collection Account will be applied immediately to prepay the Term Loans; for
purposes of any determination under this clause, the Senior Debt Yield will be
determined by reference to the most recently delivered monthly report that is
required to be delivered pursuant to Section 6.02(i) with respect to the
applicable Measurement Period unless as of such date of determination Pledged
Asset EBITDA is deemed to equal zero in accordance with the definition thereof,
in which case the Senior Debt Yield will be deemed to be less than 12% as of the
applicable date of determination.

 

(iii)          If for any reason on any date:

 

30

--------------------------------------------------------------------------------


 

(A)          the effective Advance Rate is greater than the then Stretch Advance
Rate, the Borrower shall within two (2) Business Days of such occurrence prepay
the Term Loans in an aggregate amount sufficient to cause the then effective
Advance Rate to be no greater than the then Reference Advance Rate;

 

(B)           the Senior Debt Yield as of the last day of the then most recently
ended Measurement Period is determined to be less than 12%, the Borrower shall
within two (2) Business Days following the date of such determination of Senior
Debt Yield, prepay the Term Loans in an aggregate amount sufficient, immediately
after giving effect to such prepayment, to cause the effective Advance Rate to
be no greater than the then Reference Advance Rate; for purposes of any
determination under this clause, the Senior Debt Yield will be determined by
reference to the most recently delivered monthly report that is required to be
delivered pursuant to Section 6.02(i) with respect to the applicable Measurement
Period unless as of such date of determination Pledged Asset EBITDA is deemed to
equal zero in accordance with the definition thereof, in which case the Senior
Debt Yield will be deemed to be less than 12% as of the applicable date of
determination; or

 

(C)           the Facility Debt Yield as of the last day of the then most
recently ended Measurement Period is determined to be less than 24.5%, the
Borrower shall within two (2) Business Days following the date of such
determination of Facility Debt Yield, prepay the Term Loans in an aggregate
amount sufficient to cause the Facility Debt Yield, on a pro forma basis after
giving effect to such prepayment, to be at least equal to 24.5%; for purposes of
any determination under this clause, the Facility Debt Yield will be determined
by reference to the most recently delivered monthly report that is required to
be delivered pursuant to Section 6.02(i) with respect to the applicable
Measurement Period unless as of such date of determination Pledged Asset EBITDA
is deemed to equal zero in accordance with the definition thereof, in which case
the Facility Debt Yield will be deemed to be equal to 24.5% as of the applicable
date of determination.

 

(iv)          On the first date (if any) that any amount owing under or in
respect of any Eligible Asset is for any reason overdue or otherwise delinquent
for a period of sixty (60) days or more, or if the Borrower is unable for any
reason to determine (by reference to monthly financial statements required to be
furnished pursuant to the “Hilton Loan Documents” (as defined in the Security
Agreement)) the Facility Debt Yield for a period of 120 consecutive days, then
the Borrower shall within two (2) Business Days following such date prepay the
Term Loans in an aggregate amount sufficient, immediately after giving effect to
such prepayment, to cause the effective Advance Rate to be no greater than the
then Reference Advance Rate.

 

(v)           Upon receipt by the Borrower of any amount in respect of a payment
on account of the principal of an Eligible Asset (whether by virtue of an
amortization payment, a prepayment, an enforcement or otherwise) (each, an “EA
Principal Payment”), the Borrower shall within two (2) Business Days following
such date prepay

 

31

--------------------------------------------------------------------------------


 

the Term Loans in an aggregate equal to the product of (x) the amount of such EA
Principal Payment, multiplied by (y) the then Reference Advance Rate.

 

(vi)          The obligations of the Borrower to make prepayments pursuant to
the foregoing clauses of this Section 2.03(b) are independent obligations, and
no prepayment made pursuant to any clause of this Section 2.03(b) (other than a
prepayment in full of all Term Loans) shall relieve the Borrower of its
obligation to make any other prepayment that is required to be made under any
other clause hereof.  If at any time the Borrower is required to make
prepayments of the Term Loans pursuant to more than one of clauses (ii) through
(v) of this Section 2.03(b), then until such time as all such required
prepayments have been made all prepayments made by the Borrower pursuant to this
Section 2.03(b) shall be deemed as having been applied in the following order
for purposes of determining whether any such prepayment requirement has been
satisfied:

 

First, to prepayments of the Term Loans required at such time pursuant to
Section 2.03(b)(iii) (irrespective of the date that such required prepayments
are required to be paid pursuant to such Sections), until such time as all such
prepayments have been made in full;

 

Second, to prepayments of the Term Loans required at such time pursuant to
Section 2.03(b)(ii), until such time as all such prepayments have been made in
full;

 

Third, to prepayments of the Term Loans required at such time pursuant to
Section 2.03(b)(iv), until such time as all such prepayments have been made in
full; and

 

Fourth, to prepayments of the Term Loans required at such time pursuant to
Section 2.03(b)(v), until such time as all such prepayments have been made in
full.

 

2.04        Termination or Reduction of Commitments.  The Aggregate Commitments
shall automatically terminate upon the making of the Term Loans on the Closing
Date.

 

2.05        Collections.

 

(a)           Collection Account.  On or prior to the Closing Date, the Borrower
shall establish an account (the “Collection Account”) with Bank of America that
is subject to a Control Agreement.  All funds on deposit in the Collection
Account shall be collateral security for the Obligations.  The Collection
Account shall be an interest-bearing account, with all accrued interest to
become part of the balance in the Collection Account.  The Borrower agrees the
Borrower shall include all interest and earnings on any such balance as its
income (and, if the Borrower is a partnership or other pass-through entity, the
income of all partners, members or beneficiaries, as the case may be), and shall
be the owner of all funds on deposit in the Collection Account for federal and
applicable state and local tax purposes.

 

(b)           The Borrower will on the Closing Date instruct (and after the
Closing Date will continue to instruct), the applicable obligor, agent, trustee,
servicer or sub-servicer (as the case may be) with respect to the Eligible
Assets to deposit or otherwise transfer into the Collection Account all
principal, interest and other income, distributions, receipts, payments,
collections, prepayments, recoveries, proceeds (including insurance and
condemnation proceeds) and other

 

32

--------------------------------------------------------------------------------


 

payments or amounts of any kind paid, received, collected, recovered or
distributed on, or in connection with or in respect of the Eligible Assets.  The
Borrower shall not make any change in the foregoing instructions.  The Borrower
shall provide to the Administrative Agent a written report within five
(5) Business Days following each deposit or other transfer into the Collection
Account, which report identifies the amount included in such deposit or transfer
in respect of principal, interest and other sums paid in respect of Eligible
Assets.  Each such report will include the Borrower’s calculation of the amount
that Bank of America is authorized to debit and apply to the Obligations as
contemplated in clause (c) of this Section 2.05.

 

(c)           The Administrative Agent shall have the exclusive right to manage
and control all funds in the Collection Account, but the Administrative Agent
shall have no fiduciary duty with respect to such deposited funds.  With respect
to each deposit or other transfer of funds into the Collection Account, promptly
following the Administrative Agent’s receipt of the report referred to in clause
(b) above with respect to such deposit or transfer the Administrative Agent
shall:

 

(i)            cause an amount equal to any interest on the Term Loans then due
and payable to be applied to pay such Obligations;

 

(ii)           cause an amount equal to the amount of any prepayment that is
then due and payable pursuant to Section 2.03(b) to be to be applied to pay such
Obligations;

 

(iii)          cause an amount equal to any then due and payable Obligations not
described in the foregoing clauses (i) or (ii) to be applied to pay such
Obligations; and

 

(iv)          after application of funds as described in the foregoing clauses
(i) through (iii), transfer any remaining funds on deposit in the Collection
Account by wire transfer to an account designated by the Borrower, but if and
only if each of the following conditions are satisfied at the time:

 

(A)          no Default or Event of Default shall exist; and

 

(B)           the Borrower is not required to make a prepayment of the Term
Loans pursuant to Section 2.03 (irrespective of the date that such prepayments
are required to be paid pursuant to such Section).

 

(d)           Any account fees and charges may be deducted from the balance, if
any, in the Collection Account.  The Collection Account may be established and
held in such name or names as the Administrative Agent may deem appropriate,
including in the name of the Administrative Agent for the Lenders.  The Borrower
hereby constitutes and appoints the Administrative Agent and any officer or
agent of the Administrative Agent its true and lawful attorneys-in-fact with
full power of substitution to open the Collection Account and to do any and
every act that the Borrower might do on its own behalf to fulfill the terms of
this Section 2.05.  To the extent permitted by law, the Borrower hereby ratifies
all that said attorneys shall lawfully do or cause to be done by virtue hereof. 
It is understood and agreed that this power of attorney, which shall be deemed
to be a power coupled with an interest, cannot be revoked.

 

33

--------------------------------------------------------------------------------


 

2.06        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)           (i)            While any Event of Default exists, the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on the Term Loans shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.07        Fees.  In addition to certain fees described in
Section 2.12(b)(iii):

 

(a)           The Borrower shall pay to Bank of America, for its own account,
the fee in the amount and at the time specified in the Fee Letter.  Such fee
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(b)           The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.08        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.  (a) All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the Eurodollar Rate) shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on the Term Loans for the day on which the
Term Loans are made, and shall not accrue on the Term Loans, or any portion
thereof, for the day on which the Term Loans or such portion is paid, provided
that if the Term Loans are repaid on the same day on which it is made it shall,
subject to Section 2.10(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent demonstrable error.

 

(b)           If, for any reason, the Parent or the Administrative Agent or the
Required Lenders determine(s) that (i) the Facility Debt Yield as calculated by
the Loan Parties (or any of them) as of any applicable date was inaccurate and
(ii) a proper calculation of the Facility Debt Yield would have resulted in
higher pricing for such period, the Borrower shall immediately and

 

34

--------------------------------------------------------------------------------


 

retroactively be obligated to pay to the Administrative Agent for the account of
the Lenders, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent
or any Lender, as the case may be, under any other provision of this Agreement
or any other Loan Document.  The Borrower’s obligations under this paragraph
shall survive the repayment of all other Obligations hereunder.

 

2.09        Evidence of Debt.  The Term Loan made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent demonstrable error of the amount of the Term Loans made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of demonstrable error.  Upon the request of
any Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Term Loan in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount of its Term Loan and payments with respect thereto.

 

2.10        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)           (i)  Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s Term Loan, the Administrative Agent may
assume that such Lender has made such Term Loan

 

35

--------------------------------------------------------------------------------


 

available on such date in accordance with Section 2.02 and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its Term Loan available to the
Administrative Agent, then the applicable Lender and the Borrower jointly and
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the Term Loans
to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Term Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)           Payments by the Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for the Term Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the Term Loans set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make the Term Loans and to make payments pursuant to
Section 11.04(c) are several and not joint.  The failure of any Lender to make
its Term Loan or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its

 

36

--------------------------------------------------------------------------------


 

corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Term Loan, or to
make its payment under Section 11.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for its Term Loan in any particular place or manner
or to constitute a representation by any Lender that it has obtained or will
obtain the funds for its Term Loan in any particular place or manner.

 

2.11        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on the Term Loan made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of the Term
Loans and accrued interest thereon greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Term Loans, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans and other amounts owing them,
provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Term Loan to any assignee or participant, other than
an assignment to the Borrower or any Affiliate thereof (as to which the
provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.12        Extension of Maturity Date.

 

(a)           Requests for Extension.  The Borrower may, by written notice to
the Administrative Agent (such notice, an “Extension Notice”) not earlier than
60 days and not later than 30 days prior to the Initial Maturity Date, request
that the Lenders extend the Maturity Date for an additional twelve (12) months
from the Initial Maturity Date.  The Administrative Agent shall distribute any
such Extension Notice promptly following its receipt thereof.

 

37

--------------------------------------------------------------------------------


 

(b)           Conditions Precedent to Effectiveness of Maturity Date Extension. 
As conditions precedent to such extension, the Borrower shall, on or prior to
the Initial Maturity Date, satisfy each of the following requirements for such
extension to become effective:

 

(i)            The Administrative Agent shall have received an Extension Notice
within the period required under subsection (a) above;

 

(ii)           On the date of such Extension Notice and both immediately before
and immediately after giving effect to such extension of the Maturity Date, no
Default or Event of Default shall have occurred and be continuing;

 

(iii)          The Borrower shall have paid to the Administrative Agent, for the
pro rata benefit of the Lenders based on their respective Applicable Percentage
as of such date, an extension fee in an amount equal to 0.25% of the Total
Outstandings as of the Initial Maturity Date (it being agreed that such fee
shall be fully earned when paid and shall not be refundable for any reason);

 

(iv)          The Administrative Agent shall have received evidence satisfactory
to it that the Senior Debt Yield, as at the date of the most recent monthly
financial statements furnished pursuant to the “Hilton Loan Documents” (as
defined in the Security Agreement), is at least 15%;

 

(v)           The Borrower shall have made a prepayment of the Term Loans in an
aggregate amount sufficient, immediately after giving effect to such prepayment,
to cause the effective Advance Rate to be no greater than the Extension
Reference Rate;

 

(vi)          The Administrative Agent shall have received a certificate of each
Loan Party dated as of the Initial Maturity Date signed by a Responsible Officer
of such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such extension and (ii) certifying that,
before and after giving effect to such extension, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Initial Maturity Date, except
(x) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct as of such earlier
date, (y) any representation or warranty that is already by its terms qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects as of such date after giving effect to such
qualification and (z) for purposes of this Section 2.12, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists;

 

(vii)         The Borrower shall have delivered to the Administrative Agent a
Solvency Certificate executed on behalf of each of the Loan Parties (with
respect to the Solvency of each such Loan Party both before and after giving
effect to such extension); and

 

(viii)        The Borrower and the other Loan Parties shall have delivered to
the Administrative Agent such reaffirmations of their respective obligations
under the Loan

 

38

--------------------------------------------------------------------------------


 

Documents (after giving effect to the extension), and acknowledgments and
certifications that they have no claims, offsets or defenses with respect to the
payment or performance of any of the Obligations, including, without limitation,
reaffirmations of each of the Pledge Agreement, the Security Agreement and
Guaranty, executed by the Loan Parties party thereto.

 

2.13        Defaulting Lenders.  (a)  Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 11.01.

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
third, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and fourth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of the Term Loans in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) the Term Loans were
made at a time when the conditions set forth in Article IV were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of the Term Loan of that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein that Lender will, to the
extent applicable, purchase that portion of outstanding Term Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender;

 

39

--------------------------------------------------------------------------------


 

provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

2.14        Increase in Commitments.

 

(a)           Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time, request an increase in the Term Loans by an
amount (for all such requests) not exceeding $24,805,000; provided that (i) any
such request for an increase shall be in a minimum amount of $5,000,000 and
(ii) the Borrower may make a maximum of three (3) such requests.  At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Lenders).

 

(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Term Loans and, if so, whether by an amount equal to, greater than,
or less than its ratable portion (based on such Lender’s Applicable Percentage)
of such requested increase.  Any Lender not responding within such time period
shall be deemed to have declined to increase its Term Loans.

 

(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel (a “New Lender Joinder Agreement”).

 

(d)           Effective Date and Allocations.  If the Term Loans are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that (1) such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, (2) any representation or warranty that is
already by its terms qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and

 

40

--------------------------------------------------------------------------------


 

correct in all respects as of such date after giving effect to such
qualification and (3) except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) no Default
exists, (C) the then effective Advance Rate is not greater than the then
Reference Advance Rate, (D) the Senior Debt Yield, as most recently determined,
is at least 12% and (E) the Facility Debt Yield, as most recently determined, is
at least 24.5% , and (iii) any fees required to be paid under the Loan Documents
in connection with such increase shall have been paid.  The additional Term
Loans shall be made by the Lenders participating therein pursuant to the
procedures set forth in Section 2.02.

 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.11 or 11.01 to the contrary.

 

ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without reduction or withholding for any Indemnified Taxes or
Other Taxes.  If, however, applicable Laws require the applicable withholding
agent to withhold or deduct any Indemnified Taxes (including Other Taxes), such
Tax shall be withheld or deducted in accordance with such Laws as determined in
good faith by the applicable withholding agent.

 

(ii)           If the applicable withholding agent shall be required by
applicable Laws to withhold or deduct any Indemnified Taxes or Other Taxes, from
any payment, then (A) the applicable withholding agent shall withhold or make
such deductions, (B) the applicable withholding agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable Laws, and (C) the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or all required
deductions (including deductions applicable to additional sums payable under
this Section) have been made, the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the relevant Loan Party shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.

 

(c)           Tax Indemnifications.  (i) Without limiting the provisions of
subsection (a) or (b) above, the Loan Parties shall, and do hereby, jointly and
severally, indemnify the Administrative Agent and each Lender for any
Indemnified Taxes and Other Taxes as set forth herein, and shall make payment in
respect thereof within ten (10) days after demand therefor, for the full amount
of any such Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable by the Administrative Agent or such Lender, as the case may be,
and any penalties, interest and

 

41

--------------------------------------------------------------------------------


 

reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The Loan Parties shall also,
and do hereby, jointly and severally, indemnify the Administrative Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to the Administrative Agent as required by clause (ii) of this subsection.  A
certificate as to the amount of any such payment or liability delivered to the
Loan Parties by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent demonstrable error.

 

(ii)           To the extent required by any applicable Law, the Administrative
Agent may deduct or withhold from any payment to any Lender an amount equivalent
to any applicable withholding tax.  Without limiting the provisions of
subsection (a) or (b) above, if any Governmental Authority asserts a claim that
a Loan Party or the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed or because such Lender failed to
notify the Loan Parties or the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), then each Lender shall, and does hereby, indemnify and
hold harmless such Loan Party and the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, fully for
all amounts paid, directly or indirectly, by the Administrative Agent as Taxes
or otherwise, and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for such Loan Party or the Administrative Agent), whether or not such
Tax was correctly or legally asserted.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent demonstrable error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).  The agreements
in this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

 

(d)           Evidence of Payments.  As soon as practicable, after any payment
of Indemnified Taxes or Other Taxes paid by a Loan Party to a Governmental
Authority as provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent, the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)           Status of Lenders.  Each Lender shall, at such times as are
reasonably requested by the Borrower, any other Loan Party or the Administrative
Agent, provide the Borrower, such other Loan Party and the Administrative Agent
with any documentation prescribed by Law, or reasonably requested by the
Borrower, such other Loan Party or the Administrative Agent, certifying as to
any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan

 

42

--------------------------------------------------------------------------------


 

Documents.  Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to the Borrower, the other Loan Parties and
the Administrative Agent updated or other appropriate documentation (including
any new documentation reasonably requested by the applicable withholding agent)
or promptly notify the Borrower, the other Loan Parties and the Administrative
Agent of its inability to do so.  Unless the applicable withholding agent has
received forms or other documents satisfactory to it indicating that payments
under any Loan Document to or for a Lender are not subject to withholding tax or
are subject to such Tax at a rate reduced by an applicable tax treaty, the
Borrower, the other Loan Parties, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
Law from such payments at the applicable statutory rate.

 

Without limiting the generality of the foregoing:

 

(i)            Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower, the other Loan
Parties and the Administrative Agent on or before the date on which it becomes a
party to this Agreement two properly completed and duly signed original copies
of Internal Revenue Service Form W-9 (or any successor form) certifying that
such Lender is exempt from U.S. federal backup withholding.

 

(ii)           Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower, the other Loan
Parties and the Administrative Agent on or before the date on which it becomes a
party to this Agreement (and from time to time thereafter when required by Law
or upon the reasonable request of the Borrower, the other Loan Parties or the
Administrative Agent) whichever of the following is applicable:

 

(I)            two (2) duly completed copies of Internal Revenue Service
Form W-8BEN (or any successor forms) claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party,

 

(II)           two (2) duly completed copies of Internal Revenue Service
Form W-8ECI (or any successor forms),

 

(III)         in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit H (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
or the Parent within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Lender’s conduct of a U.S. trade or business and (y) two
(2) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms),

 

43

--------------------------------------------------------------------------------


 

(IV)         to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership, or is a Lender that has granted a
participation), Internal Revenue Service Form W-8IMY (or any successor forms) of
the Lender, accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that,
if the Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or

 

(V)           any other form prescribed by applicable requirements of U.S.
federal income tax Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of Law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.

 

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence so delivered
expired, obsolete or inaccurate, promptly (1) deliver to the Borrower, the other
Loan Parties and the Administrative Agent (in such number of copies as shall be
requested by the recipient) renewals, amendments or additional or successor
forms, properly completed and duly executed by such Lender (or other applicable
Person), together with any other certificate or statement of exemption required
in order to confirm or establish such Lender’s (or other applicable Person’s)
status or that such Lender (or other applicable Person) is entitled to an
exemption from or reduction in U.S. federal withholding tax or (2) notify
Administrative Agent, the Borrower and the other Loan Parties of its (or other
applicable Person’s) inability to deliver any such forms, certificates or other
evidence.

 

Notwithstanding any other provision of this subsection (e), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender, as the case may be.  If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by the Administrative Agent or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund net of any Taxes payable by
the Administrative Agent or Lender), provided that the applicable Loan Party,
upon the request of the Administrative Agent or such

 

44

--------------------------------------------------------------------------------


 

Lender, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)           Payments made by Administrative Agent.  For the avoidance of
doubt, any payments made by the Administrative Agent to any Lender shall be
treated as payments made by the applicable Loan Party.

 

(h)           Lender treated as Partnership.  If any Lender is treated as
partnership for purposes of an applicable Indemnified Tax or Other Tax, any
withholding made by such Lender shall be treated as if such withholding had been
made by the applicable Loan Party or the Administrative Agent.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Term
Loans whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

45

--------------------------------------------------------------------------------


 

3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
conversion to or continuation of Base Rate Loans in the amount specified
therein.

 

3.04        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement; or

 

(ii)           impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any portion of such Lender’s Term Loan the
interest on which is determined by reference to the Eurodollar Rate (or, in the
case of clause (ii) above, such Lender’s Term Loan), or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered; provided, however, that
Borrower’s obligations with respect to any Taxes shall be governed solely by
Section 3.01.

 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitment of such Lender or the Term Loan made by

 

46

--------------------------------------------------------------------------------


 

such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent demonstrable
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Eurodollar Rate Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Eurodollar Rate Loan, provided the Borrower shall have received
at least ten (10) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest from such Lender.  If a Lender fails to give notice
ten (10) days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable ten (10) days from receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of a Borrowing
(other than a Base Rate Loan) on a day other than the last day of the Interest
Period applicable thereto (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Term Loan) to prepay, borrow, continue or convert any
portion of the Term Loans (other than a Base Rate Loan) on the date or in the
amount notified by the Borrower; or

 

47

--------------------------------------------------------------------------------


 

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain the Term
Loans or from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for the Term Loans by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Term Loan
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.  CONDITIONS PRECEDENT

 

The effectiveness of this Agreement and obligation of each Lender to make its
Term Loan hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals, .pdf copies sent via electronic mail or telecopies (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a

 

48

--------------------------------------------------------------------------------


 

recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

 

(i)            executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

(ii)           [intentionally omitted];

 

(iii)          each of the Pledge Agreement and the Security Agreement, duly
executed by the applicable Loan Party, together with:

 

(A)          certificates or instruments representing any Certificated
Securities included in the Collateral Documents, accompanied by all endorsements
and/or powers required by such Collateral Documents,

 

(B)           acknowledgment copies or stamped receipt copies of proper
financing statements, duly filed under the Uniform Commercial Code of all
jurisdictions that the Administrative Agent may deem necessary or desirable in
order to perfect the Liens created under such Collateral Documents, covering the
Collateral described in such Collateral Documents,

 

(C)           completed requests for information listing all effective financing
statements filed in the jurisdictions referred to in clause (B) above that name
the applicable Grantor as debtor, together with copies of such other financing
statements,

 

(D)          the Control Agreement as referred to in Section 2.05(a) and duly
executed by each of the parties thereto, and

 

(E)           evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under such Collateral Documents have been taken;

 

(iv)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 

(v)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction of organization or formation;

 

(vi)          a favorable opinion of Sidley Austin LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;

 

49

--------------------------------------------------------------------------------


 

(vii)         a favorable opinion of DLA Piper LLP (US), Maryland counsel to the
Parent, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Parent and the Loan Documents to which the Parent is a
party as the Administrative Agent may reasonably request;

 

(viii)        a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(ix)           a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in subsections (e) and (f) below
have been satisfied and (B) that there has been no event or circumstance since
the date of the Audited Financial Statements that has had or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

(x)            the absence of any action, suit, investigation or proceeding,
pending or threatened, in any court or before any arbitrator or governmental
authority that purports to materially affect any of the Borrower, the Guarantors
or any of their respective Subsidiaries, or any transaction contemplated hereby,
or that could have a material adverse effect on any of the Borrower or the
Guarantors, or any of their respective Subsidiaries, or any transaction
contemplated hereby or on the ability of any of the Borrower or the Guarantors
to perform its obligations under the Loan Documents;

 

(xi)           a Solvency Certificate from the Loan Parties demonstrating that
each Loan Party is Solvent;

 

(xii)          [intentionally omitted];

 

(xiii)         a certificate from a Responsible Officer of the Parent certifying
that the Loan Parties are in compliance with each of the covenants set forth in
Section 7.12 on a pro forma basis as of September 30, 2010 after giving effect
to the making of the Term Loans hereunder as if made on the first day of the
Test Period ended on such date, which certificate will include reasonably
detailed calculations demonstrating such compliance; and

 

(xiv)        such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Required Lenders reasonably may
require.

 

(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such reasonable fees, charges and disbursements
as shall constitute its reasonable estimate of such reasonable fees, charges and
disbursements

 

50

--------------------------------------------------------------------------------


 

incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

(d)           The Lenders shall have completed a due diligence investigation of
the Parent and its Subsidiaries in scope, and with results, satisfactory to the
Lenders, and shall have been given such access to the management, records, books
of account, contracts and properties of the Parent and its Subsidiaries and
shall have received such financial, business and other information regarding
each of the foregoing Persons and businesses as they shall have requested.

 

(e)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct as of the Closing Date (except to the
extent any such representation or warranty only speaks of a different date).

 

(f)            No Default shall exist, or would result from the making of the
Term Loans or from the application of the proceeds thereof.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Article IV, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

 

ARTICLE V.  REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that, as of the Closing Date and as of the Initial Maturity Date (if the
Initial Maturity Date has been extended pursuant to Section 2.12):

 

5.01        Existence, Qualification and Power.  Each Loan Party and each
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or

 

51

--------------------------------------------------------------------------------


 

result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law; except in each case referred to in
clause (b)(i) to the extent that such conflict or violation could not reasonably
be expected to have a Material Adverse Effect.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) except for the filing of UCC financing statements, the perfection
or maintenance of the Liens created under the Collateral Documents (including
the first priority nature thereof) or (d) the exercise by the Administrative
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except to the extent that the
enforceability thereof may be subject to bankruptcy, insolvency, reorganization,
receivership, conservatorship, moratorium or other similar laws now or hereafter
in effect relating to creditors’ rights in general and to general principles of
equity.

 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Parent and its Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Parent and its Subsidiaries as of the date thereof, including
liabilities for Taxes, material commitments and Indebtedness.

 

(b)           The unaudited consolidated balance sheets of the Parent and its
Subsidiaries dated September 30, 2010, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations, cash flows and changes in shareholders’ equity for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.  Schedule 5.05 sets forth
all

 

52

--------------------------------------------------------------------------------


 

material indebtedness and other liabilities, direct or contingent, of the Parent
and its consolidated Subsidiaries as of the date of such financial statements,
including liabilities for Taxes, material commitments and Indebtedness.

 

(c)           Since the date of the balance sheet included in the Audited
Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of such Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against such Loan Party or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

5.07        No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08        Ownership of Property; Liens.  Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of each Loan Party and its Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.

 

5.09        Environmental Compliance.  Except as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, the
Loan Parties and their respective Subsidiaries: (i) are, and within the period
of all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (ii) hold all Environmental Permits (each of
which is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (iii) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits; and (iv) to
the extent within the control of the Loan Parties and their respective
Subsidiaries, each of their Environmental Permits will be timely renewed and
complied with, any additional Environmental Permits that may be required of any
of them will be timely obtained and complied with, without material expense, and
compliance with any Environmental Law that is or is expected to become
applicable to any of them will be timely attained and maintained, without
material expense.

 

5.10        Insurance.  The properties of the Parent and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Parent, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Parent or the

 

53

--------------------------------------------------------------------------------


 

applicable Subsidiary operates, except in the case of Subsidiaries that are not
Loan Parties where the failure to maintain such insurance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.11        Taxes.  The Parent and each of its Subsidiaries have timely filed
all federal, state and other material tax returns and reports required to be
filed, and have timely paid all federal, state and other material Taxes (whether
or not shown on a tax return), including in its capacity as a withholding agent,
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except those Taxes which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP, except in the case of Subsidiaries
that are not Loan Parties where the failure to do so could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. 
There is no proposed material tax assessment or other claim against, and no
material tax audit with respect to, any Loan Party or any Subsidiary.  Neither
any Loan Party nor any Subsidiary thereof is party to any tax sharing
agreement.  Except as could not, individually or in the aggregate, reasonably be
reasonably expected to result in a Material Adverse Effect, neither any Loan
Party nor any of its Subsidiaries has ever “participated” in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4.

 

5.12        ERISA Compliance.

 

(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service or will be filed with the
Internal Revenue Service within the remedial amendment period.  To the best
knowledge of such Loan Party, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.

 

(b)           There are no pending or, to the best knowledge of such Loan Party,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)           Except for any of the following which could not reasonably be
expected to result in a Material Adverse Effect (i) no ERISA Event has occurred,
and neither such Loan Party nor any ERISA Affiliate is aware of any fact, event
or circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan or Multiemployer Plan; (ii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither such Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iii) neither such Loan Party nor any

 

54

--------------------------------------------------------------------------------


 

ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither such Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (v) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(d)           On the Closing Date, neither such Loan Party nor any ERISA
Affiliate maintains or contributes to, or has any unsatisfied obligation to
contribute to, or liability under, any active or terminated Pension Plan other
than those listed on Schedule 5.12(d) hereto.

 

5.13        Subsidiaries; Equity Interests.  As of the Closing Date, no Loan
Party has any Subsidiaries other than as specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party or a Subsidiary thereof in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens other than Liens permitted to exist
under Section 7.01.  All of the outstanding Equity Interests in each Loan Party
have been validly issued and are fully paid and nonassessable.  Set forth on
Part (b) of Schedule 5.13 is a complete and accurate list of all Loan Parties,
showing as of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation and the address of its principal place of business.  As of the
Closing Date, the copy of the charter of each Loan Party and each amendment
thereto provided pursuant to subsection (a)(v) of Article IV is a true and
correct copy of each such document, each of which is valid and in full force and
effect.

 

5.14        Margin Regulations; Investment Company Act.

 

(a)           Such Loan Party is not engaged and will not engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. 
Immediately following the application of the proceeds of the Term Loans not more
than 25% of the value of the assets (either of such Loan Party only or of the
Loan Parties and their Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or subject to any restriction contained in any
agreement or instrument between such Loan Party and any Lender or any Affiliate
of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

 

(b)           None of the Parent, any Person Controlling the Parent, or any
Subsidiary of the Parent is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.15        Disclosure.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein,

 

55

--------------------------------------------------------------------------------


 

in the light of the circumstances under which they were made, not misleading;
provided that (a) with respect to projected financial information and other
forecasts, such Loan Party represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time and
(b) no representation is made hereunder with respect to any reports,
certificates of other information received by the Borrower or any other Loan
Party and delivered to the Administrative Agent or any Lender with respect to
the Eligible Assets.

 

5.16        Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.17        Taxpayer Identification Number.  Each Loan Party’s true and correct
U.S. taxpayer identification number (or the equivalent thereof, in the case of a
Loan Party that is not organized under the laws of the United States, any State
thereof or the District of Columbia) is set forth on Schedule 11.02.

 

5.18        Intellectual Property; Licenses, Etc..  The Parent and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, except in the case of Subsidiaries that are not Loan Parties
where the failure to possess same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.19        Solvency.  Each Loan Party is individually, and together with its
Subsidiaries on a consolidated basis, Solvent.

 

5.20        Casualty, Etc.  Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.21        [Intentionally Omitted].

 

5.22        Collateral Documents.  The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein.  Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.

 

56

--------------------------------------------------------------------------------


 

5.23        Anti-Money Laundering and Economic Sanctions Laws.

 

(a)           No Loan Party, none of its Subsidiaries and, to the knowledge of
senior management of each Loan Party, none of its Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or Affiliate (i) has violated or is in violation of any applicable
Anti-Money Laundering Law or (ii) has engaged or engages in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of offenses designated in any
applicable law, regulation or other binding measure implementing the “Forty
Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Cooperation and Development’s Financial Action Task
Force on Money Laundering.

 

(b)           No Loan Party, none of its Subsidiaries and, to the knowledge of
senior management of each Loan Party, none of its Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or such Affiliate that is acting or benefiting in any capacity in
connection with the Term Loans is an Embargoed Person.

 

(c)           Except as otherwise authorized by OFAC, no Loan Party, none of its
Subsidiaries and, to the knowledge of senior management of each Loan Party, none
of its Affiliates and none of the respective officers, directors, brokers or
agents of such Loan Party, such Subsidiary or such Affiliate acting or
benefiting in any capacity in connection with the Term Loans (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person, (ii) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any applicable Economic Sanctions Laws or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the applicable prohibitions set forth in any Economic Sanctions Laws.

 

5.24        REIT Status; Stock Exchange Listing.  Commencing with the Parent’s
initial taxable year ending on December 31, 2009, the Parent has been organized
and has operated in conformity with the requirements for qualification and
taxation as a REIT.  The shares of common Equity Interests of the Parent are
listed on the New York Stock Exchange.

 

5.25        Eligible Assets. (a) Each of the transfer of Eligible Assets to the
Borrower, and the pledge of Eligible Assets by the Borrower to the
Administrative Agent pursuant to the Security Agreement, was effected in
compliance with the terms of the “Hilton Credit Agreement” and other “Hilton
Loan Documents” (as such terms are defined in the Security Agreement, (b) the
seller of such Eligible Assets received reasonably equivalent value in
consideration for the transfer of such Eligible Assets, (c) no such transfer was
made for or on account of an antecedent debt owed by such seller to the Borrower
or an Affiliate of the Borrower and (d) such transfer is not voidable or subject
to avoidance under the Bankruptcy Code.

 

57

--------------------------------------------------------------------------------


 

ARTICLE VI.  AFFIRMATIVE COVENANTS

 

So long as any Obligation hereunder shall remain unpaid or unsatisfied, each
Loan Party shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03, 6.11, 6.12, 6.14, 6.15and 6.16) cause each Subsidiary
thereof to:

 

6.01        Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Parent (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)) (commencing with the fiscal year ended December 31,
2010), a consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

 

(b)           as soon as available, but in any event within 50 days after the
end of each of the first three fiscal quarters of each fiscal year of the Parent
(or, if earlier, 5 days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)) (commencing with
the fiscal quarter ending March 31, 2011), a consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Parent’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the Parent’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Parent as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

 

(c)           [intentionally omitted]; and

 

(d)           promptly, and in any event within three (3) Business Days
following the receipt thereof by any Loan Party, monthly financial statements
furnished to such Loan Party pursuant to the “Hilton Loan Documents” (as defined
in the Security Agreement).

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under subsections (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the

 

58

--------------------------------------------------------------------------------


 

information and materials described in subsections (a) and (b) above at the
times specified therein.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)           [intentionally omitted];

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ending December 31, 2010), (i) a
duly completed Compliance Certificate signed by the chief executive officer,
chief financial officer, treasurer or controller of the Parent, (ii) a schedule
listing all assets and liabilities excluded from the calculation of the Leverage
Ratio for the relevant Test Period, (iii) a schedule (x) listing each of the
Parent’s Subsidiaries and setting forth, with respect to each Subsidiary, the
total assets and gross revenues for such Subsidiary as a percentage of the
consolidated total assets and consolidated gross revenue, respectively, of the
Parent and its Subsidiaries for the applicable period and (y) to the extent the
foregoing schedule demonstrates that one or more Wholly Owned Unrestricted
Subsidiaries which are not Guarantors constitute a Significant Subsidiary,
identifying each Wholly Owned Unrestricted Subsidiary that will become a
Guarantor in accordance with the provisions of Section 6.12, and (iv) a written
certification from the Borrower and the Parent of the market value of all Near
Cash Securities as of the date of such financial statements, in substantially
the form attached hereto as Exhibit I, setting forth each of the bids obtained
from the applicable broker-dealers (by name), each of whom shall be reasonably
acceptable to the Administrative Agent, and showing all calculations and
supporting materials (which delivery may, unless the Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

 

(c)           promptly after any reasonable request by the Administrative Agent
or any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Parent by independent accountants in connection
with the accounts or books of the Parent or any Subsidiary, or any audit of any
of them;

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(e)           [intentionally omitted];

 

(f)            promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any

 

59

--------------------------------------------------------------------------------


 

investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

(g)           as soon as available, the annual tax returns of the Parent filed
with the U.S. Internal Revenue Service;

 

(h)           promptly, and in any event, within five (5) Business Days after
receipt thereof by a Loan Party, any material agreements, correspondence,
documents or other information related to the Eligible Assets and entered into
or delivered after the Closing Date;

 

(i)            within three (3) Business Days following each date that a Loan
Party receives monthly financial statements furnished pursuant to the “Hilton
Loan Documents” (as defined in the Security Agreement), the Borrower shall
furnish to the Administrative Agent a written report that includes reasonably
detailed calculations of the Senior Debt Yield and the Facility Debt Yield as of
the last day of the applicable month; and

 

(j)            promptly, such additional information regarding the business,
financial or corporate affairs of any Loan Party or any Subsidiary thereof
(including, without limitation, forecasts of consolidated balance sheets and
statements of income or operations and cash flows of the Parent and its
Subsidiaries), or compliance with the terms of the Loan Documents, or any
information with respect to the Eligible Assets, in each case as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

Each Loan Party hereby acknowledges that the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”).

 

60

--------------------------------------------------------------------------------


 

6.03        Notices.  Notify the Administrative Agent and each Lender promptly
following its becoming aware of:

 

(a)           the occurrence of any Default or Event of Default;

 

(b)           any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including any Material Adverse Effect that
arises by virtue of (i) any breach or non-performance of, or any default under,
a Contractual Obligation of any Loan Party or any Subsidiary thereof; (ii) any
dispute, litigation, investigation, proceeding or suspension between any Loan
Party or any Subsidiary thereof and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary thereof, including pursuant to any
applicable Environmental Laws;

 

(c)           the occurrence of any default or event of default under or related
to the Eligible Assets;

 

(d)           the occurrence of any ERISA Event; and

 

(e)           any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and propose
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04        Payment of Obligations.  (a) Except to the extent the same are being
contested in good faith by appropriate proceedings diligently conducted (which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien) and adequate reserves in accordance with
GAAP are being maintained by the applicable Loan Party, pay and discharge as the
same shall become due and payable, (i) all material Tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets; (ii) all
lawful claims which, if unpaid, would by law become a Lien not permitted by the
provisions of Section 7.01 upon its property; and (iii) all Indebtedness, as and
when due and payable, unless the failure to do so could not reasonably be
expected to result in an Event of Default; and (b) timely file all material tax
returns required to be filed.

 

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

6.06        [Intentionally Omitted].

 

61

--------------------------------------------------------------------------------


 

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Loan Parties, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09        Books and Records.  (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.

 

6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (provided the Borrower will have the right to be present during any
discussions with such accountants), all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that (a) so long as no Event of Default exists the Administrative Agent
and the Lenders may not exercise the foregoing rights more than two (2) times in
any calendar year, and (b) so long as an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.

 

6.11        Use of Proceeds.  Use the proceeds of the Term Loan only to finance
the purchase of the Eligible Assets by the Borrower.

 

6.12        Additional Loan Parties.  In accordance with the terms of this
Section 6.12, cause each Wholly Owned Unrestricted Subsidiary of the Parent
(other than the Borrower) to be a Guarantor hereunder, other than each Wholly
Owned Unrestricted Subsidiary that, when taken together with all other Wholly
Owned Unrestricted Subsidiaries of the Parent that are not Guarantors, is not a
Significant Subsidiary.  Promptly and in any event within 10 Business Days
following the date the Loan Parties become aware that one or more Wholly Owned
Unrestricted Subsidiaries which are not Guarantors constitute a Significant
Subsidiary (and in no event later than 10 Business Days after the date the Loan
Parties deliver a schedule as required by Section 6.02(b) demonstrating that one
or more Wholly Owned Unrestricted Subsidiaries which are not Guarantors
constitute a Significant Subsidiary), the Loan Parties shall (i) cause one or
more

 

62

--------------------------------------------------------------------------------


 

Wholly Owned Unrestricted Subsidiaries that are not already a Loan Party to
execute a joinder agreement to the Guaranty in form and substance reasonably
satisfactory to the Administrative Agent such that the Wholly Owned Unrestricted
Subsidiaries of the Parent which continue to not be Guarantors do not constitute
a Significant Subsidiary, (ii) deliver to the Administrative Agent the items
referenced in clauses (iv), (v) and (vi) of subsection (a) of Article IV with
respect to each such Person and (iii) provide the Administrative Agent with the
U.S. taxpayer identification for each such Person (or the equivalent thereof, in
the event any such Person is not organized under the laws of the United States,
any State thereof or the District of Columbia).

 

6.13        Compliance with Environmental Laws.  Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties, in each case except to the extent that the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.14        Further Assurances.  Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
full extent permitted by applicable Law, subject any Loan Party’s properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party is or is to be a
party.

 

6.15        Maintenance of REIT Status; New York Stock Exchange Listing.  The
Parent will continue its method of operation so as to enable it to meet the
requirements for qualification and taxation as a REIT for its taxable year
ending on December 31, 2010 and thereafter.  The Parent will also at all times
be listed on the New York Stock Exchange.

 

63

--------------------------------------------------------------------------------


 

6.16        Information Regarding Collateral.  (a) Not effect, with respect to
any Grantor, any change (i) in such Grantor’s legal name, (ii) in the location
of the Borrower’s chief executive office, (iii) in such Grantor’s identity or
organizational structure, (iv) in such Grantor’s Federal Taxpayer Identification
Number (or equivalent thereof) or organizational identification number, if any,
or (v) in such Grantor’s jurisdiction of organization (in each case, including
by merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Administrative Agent not less than 30 days’ prior written notice (in
the form of certificate signed by a Responsible Officer), or such lesser notice
period agreed to by the Administrative Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as the Administrative Agent may reasonably request and (B) it shall
have taken all action reasonably satisfactory to the Administrative Agent to
maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable.  The Borrower agrees to promptly provide the Administrative Agent
with certified Organization Documents reflecting any of the changes described in
the preceding sentence.

 

(b)           With respect to the Eligible Assets, the Borrower shall take all
action necessary or required by the Loan Documents or by Law, or requested by
the Administrative Agent, to perfect, protect and more fully evidence the
Borrower’s ownership of the Eligible Assets.

 

ARTICLE VII.  NEGATIVE COVENANTS

 

So long as any Obligation hereunder shall remain unpaid or unsatisfied:

 

7.01        Liens.  (A)  The Borrower shall not, directly or indirectly, create,
incur, assume or suffer to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than Liens pursuant to
any Loan Document.

 

(B)           No Guarantor shall, nor shall it permit any of its Subsidiaries
(other than the Borrower) to, directly or indirectly create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than any of the following:

 

(i)                            Liens pursuant to any Loan Document;

 

(ii)                           Liens, the incurrence or the existence of which,
shall not result in a Material Adverse Effect or an Event of Default; and

 

(iii)                          Liens securing Indebtedness permitted under
Section 7.03(B).

 

7.02        Investments.  (A)  The Borrower shall not, directly or indirectly,
make any Investments, except Eligible Assets and Investments held (or deemed
held) by the Borrower in the Collection Account.

 

(B)           No Guarantor shall, nor shall it permit any of its Subsidiaries
(other than the Borrower) to, directly or indirectly, make any Investment,
except any of the following:

 

64

--------------------------------------------------------------------------------


 

(i)              Investments held by such Guarantor or such Subsidiary in the
form of Cash Equivalents and Near Cash Securities;

 

(ii)             Investments by the Guarantors and such Subsidiaries in their
respective Subsidiaries;

 

(iii)            Investments, the making of which, in the reasonable opinion of
the applicable Guarantor at the time of the making of (or the commitment to
make) such investment, shall not result in a Material Adverse Effect or an Event
of Default;

 

(iv)            the Guaranty;

 

(v)             to the extent any Investment constitutes Indebtedness, such
Indebtedness is permitted to be incurred pursuant to Section 7.03(B); and

 

(vi)            any other Investment, provided, that, taking into account the
making of such Investment, the Loan Parties shall be in compliance, on a pro
forma basis, with the provisions of Section 7.12.

 

7.03        Indebtedness.  (A)  The Borrower shall not, directly or indirectly,
create, incur, assume or suffer to exist any Indebtedness, except Indebtedness
under the Loan Documents.

 

(B)           No Guarantor shall, nor shall it permit any of its Subsidiaries
(other than the Borrower) to, directly or indirectly, create, incur, assume or
suffer to exist any Indebtedness, except any of the following:

 

(i)              Indebtedness under the Loan Documents;

 

(ii)             Indebtedness outstanding on the Closing Date and any
refinancings, refundings, renewals or extensions thereof; provided, that taking
into account such refinancing, refunding, renewal or extension, the Loan Parties
shall be in compliance, on a pro forma basis, with the provisions of
Section 7.12; and

 

(iii)            any other Indebtedness, provided, that, taking into account the
incurrence of such Indebtedness, the Loan Parties shall be in compliance, on a
pro forma basis, with the provisions of Section 7.12.

 

7.04        Fundamental Changes.  (A)  The Borrower shall not, directly or
indirectly, merge, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, other than a Disposition consummated at least 90 days
following the Closing Date that consists of an exchange of Eligible Assets as
described in clause (ii) of the definition thereof.

 

(B)           No Guarantor shall, nor shall it permit any of its Subsidiaries
(other than the Borrower) to, directly or indirectly, merge, dissolve,
liquidate, consolidate with or into another

 

65

--------------------------------------------------------------------------------


 

Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default has occurred and is continuing or would result therefrom:

 

(i)            any Loan Party (other than the Borrower) may Dispose of all or
substantially all of its assets (including any Disposition that is in the nature
of a liquidation, dissolution, merger or consolidation) to another Loan Party
(other than the Borrower);

 

(ii)           any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation, dissolution, merger or consolidation) to (i) another Subsidiary
that is not a Loan Party or (ii) to a Loan Party (other than the Borrower);

 

(iii)          any Subsidiary (other than the Borrower) may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided, however, that in each case, immediately after
giving effect thereto in the case of any such merger to which any Loan Party
(other than the Borrower) is a party, the survivor is, or upon such merger will
by operation of law or otherwise be, a Loan Party; and

 

(iv)          any Disposition (including any Disposition of Equity Interests)
that is permitted by clause (B)(ii) or (B)(iv) of Section 7.05.

 

7.05        Dispositions.  (A)  The Borrower shall not, directly or indirectly,
make any Disposition or enter into any agreement to make any Disposition, other
than a Disposition consummated at least 90 days following the Closing Date that
consists of an exchange of Eligible Assets as described in clause (ii) of the
definition thereof.

 

(B)           No Guarantor shall, nor shall it permit any of its Subsidiaries
(other than the Borrower) to, directly or indirectly, make any Disposition or
enter into any agreement to make any Disposition, except:

 

(i)            Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(ii)           Dispositions of property by any Subsidiary (other than the
Borrower) to a Guarantor; provided that if the transferor of such property is a
Guarantor, the transferee thereof must be a Guarantor;

 

(iii)          Dispositions permitted by clause (B)(i), (B)(ii) or (B)(iii) of 
Section 7.04; and

 

(iv)          any other Disposition of assets not constituting Collateral,
provided, that (i) such Disposition shall not, in the reasonable opinion of the
applicable Loan Party at the time of such Disposition (or the commitment to
enter into such Disposition), be reasonably expected to result in a Material
Adverse

 

66

--------------------------------------------------------------------------------


 

Effect, (ii) at the time of such Disposition, no Default shall have occurred and
be continuing or would result therefrom and (iii) taking into account such
Disposition, the Loan Parties shall be in compliance, on a pro forma basis, with
provisions of Section 7.12.

 

7.06        Restricted Payments.  No Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:

 

(a)           each Subsidiary of the Parent may make Restricted Payments to
Subsidiaries that are Guarantors and any other Person that owns a direct Equity
Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

 

(b)           the Parent and each Subsidiary thereof may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;

 

(c)           so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom, the Parent and
each Subsidiary thereof may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

 

(d)           the Parent shall be permitted to declare and pay dividends on its
Equity Interests or make distributions with respect thereto in an amount for any
fiscal year of the Parent equal to such amount as is necessary for the Parent to
maintain its status as a REIT; and

 

(e)           the Parent and each Subsidiary of the Parent may make any other
Restricted Payment of any asset not constituting Collateral, provided, that
(i) at the time of such Restricted Payment, no Default shall have occurred and
be continuing or would result therefrom and (ii) taking into account such
Restricted Payment, the Loan Parties shall be in compliance, on a pro forma
basis, with provisions of Section 7.12.

 

7.07        Change in Nature of Business.  No Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, engage in any line of
business which is not permitted to be engaged in by real estate investment
trusts or taxable REIT subsidiaries thereof.

 

7.08        Transactions with Affiliates.  No Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to (i) transactions between or among the
Loan Parties not prohibited hereunder, (ii) Investments and Restricted Payments
not prohibited hereunder and (iii) transactions identified on Schedule 7.08.

 

7.09        [Intentionally Omitted].

 

67

--------------------------------------------------------------------------------


 

7.10        Use of Proceeds.  The Borrower shall not use the proceeds of the
Term Loans, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.11        Amendments, Waivers and Terminations of Certain Agreements.  No Loan
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, amend or otherwise change, cancel, terminate or waive in any respect
(A) the terms of any Contractual Obligation of a Loan Party or a Subsidiary
thereof except to the extent that same could not reasonably be expected to have
a Material Adverse Effect, (B) the terms of any Organization Document of any
Loan Party (other than the Borrower) or any Subsidiary thereof except to the
extent that same could not reasonably be expected to have a material and adverse
effect on the ability of any Loan Party to perform its obligations under the
Loan Documents or (C) the terms of any Organization Document of the Borrower or
any of the terms or provisions of any agreement constituting or related to the
Eligible Assets, other than amendments and modifications that (1) do not have an
adverse effect on the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party or (2) are not adverse in any respect
to the Administrative Agent or the Lenders.

 

7.12        Financial Covenants.  The Loan Parties shall not:

 

(a)           Minimum Liquidity.  At any time permit (i) Cash Liquidity to be
less than $10,000,000 or (ii) the sum of Cash Liquidity and Near Cash Liquidity
to be less than $30,000,000.

 

(b)           Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage
Ratio for any Test Period to be less than 1.50:1.00.

 

(c)           Leverage Ratio.  Permit the Leverage Ratio for any Test Period to
be greater than 0.75:1.00, in each case adjusted to remove the impact of FIN 46
and FAS 166 and 167 to the extent of related transfers to special purpose
entities in connection with bona fide securitization transactions.

 

(d)           Tangible Net Worth.  Permit Tangible Net Worth at any time to be
less than the sum of (i) $750,000,000 plus (ii) 75% of Net Cash Proceeds
received by the Parent from issuances or sales of its Equity Interests occurring
after the Closing Date.

 

7.13        Accounting or Tax Changes.  No Loan Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, (i) make any change in
accounting policies or reporting practices of the Parent or any of its
Subsidiaries that are permitted by but not required under, GAAP, in each case
without providing prompt written notice of such change to the Administrative
Agent or (ii) make any change in fiscal year except with the written consent of
the Administrative Agent.

 

68

--------------------------------------------------------------------------------


 

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                  Non-Payment.  The Borrower or any other
Loan Party fails to pay (i) when and as required to be paid herein, any amount
of principal of the Term Loans, or (ii) within three (3) Business Days after the
same becomes due, any interest on the Term Loans, or any fee due hereunder, or
(iii) within five (5) Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower or any
Loan Party, as applicable, fails to perform or observe any term, covenant or
agreement contained in any of Section 2.05, 6.01, 6.02, 6.03, 6.05, 6.10, 6.11,
6.12 or 6.15 or Article VII, or any Grantor fails to perform or observe any
term, covenant or agreement contained in the applicable Collateral Document; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading in any material respect (except to the extent
that any such representation or warranty is already by its terms qualified as to
“materiality,” “Material Adverse Effect” or similar language, in which case it
shall be true and correct in all respects as of such date after giving effect to
such qualification) when made or deemed made (or with respect to any
representation or warranty that is expressly stated to have been made as of a
specific date, as of such specific date); or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Significant Subsidiary thereof (A) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness or Guarantee (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded, or
(ii) there occurs under any Swap Contract an “Early Termination Date” (as
defined in such Swap Contract, or any similar term defined therein) resulting
from any event of default under such Swap Contract as to which a Loan Party is
the “Defaulting Party” (as defined in such Swap Contract, or any similar term
defined therein); provided, that a default, event, occurrence or condition
described in this subsection (e) shall not at any time constitute an Event of
Default

 

69

--------------------------------------------------------------------------------


 

unless, at such time, the aggregate outstanding amount of Indebtedness that is
subject to defaults, events, occurrences or conditions of the type described in
clause (i) above, together with the Swap Termination Value of all Swap Contracts
that are subject to defaults, events, occurrences or conditions of the type
described in clause (ii) above, exceeds in the aggregate the applicable
Threshold Amount; or

 

(f)                                    Insolvency Proceedings, Etc.  Any Loan
Party or any Significant Subsidiary thereof institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment.  (i) Any
Loan Party or any Significant Subsidiary thereof becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within thirty (30) days after its
issue or levy; or

 

(h)                                 Judgments.  There is entered (i) one or more
final judgments or orders for the payment of money against one or more Loan
Parties or Significant Subsidiaries thereof in an aggregate amount (with respect
to all such judgments and orders) exceeding the applicable Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of one or more Loan Parties or
Subsidiaries thereof to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount (with respect to all such ERISA Events) in excess of
$25,000,000, or (ii) one or more Loan Parties or ERISA Affiliates shall fail to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount (with respect to all
such failures) in excess of $25,000,000; or

 

(j)                                     Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any

 

70

--------------------------------------------------------------------------------


 

or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or

 

(k)                                  Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Collateral Documents.  Any Collateral
Document after delivery thereof shall for any reason cease to create a valid and
perfected first priority Lien (subject to Liens permitted by Section 7.01) on
the Collateral purported to be covered thereby; or

 

(m)                               REIT Status.  The Parent shall, for any
reason, lose or fail to maintain its status as a REIT.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                  declare the unpaid principal amount of all
outstanding Term Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(b)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it, the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Term Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, without further act of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Term Loans have
automatically become immediately due and payable as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall, subject
to the provisions of Section 2.13, be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

71

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

ARTICLE IX.  ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

72

--------------------------------------------------------------------------------


 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of the Term Loans on the
Closing Date that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of the Term Loans.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any

 

73

--------------------------------------------------------------------------------


 

such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, in each
case that has (or is a subsidiary of a holding company that has) combined
capital and surplus of at least $500,000,000.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

9.08                        [Intentionally Omitted].

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any

 

74

--------------------------------------------------------------------------------


 

Loan Party, the Administrative Agent (irrespective of whether the principal of
the Term Loans shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Term
Loans and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.07 and
11.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.10                        Collateral and Guaranty Matters.  The Lenders
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)                                  to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon payment
in full of all Obligations (other than contingent indemnification obligations)
or (ii) subject to Section 11.01, if approved, authorized or ratified in writing
by the Required Lenders; and

 

(b)                                 to release the Borrower or any Guarantor
from its obligations under this Agreement or the Guaranty, as applicable, if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

 

75

--------------------------------------------------------------------------------


 

ARTICLE X.  CONTINUING GUARANTY

 

10.01                 Guaranty.  Each Guarantor hereby absolutely and
unconditionally guarantees, jointly and severally, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, of the Borrower to the Secured Parties, and whether
arising hereunder or under any other Loan Document (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof).  The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount of the
Obligations absent demonstrable error.  This Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of any Guarantor under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.

 

Anything contained in this Guaranty to the contrary notwithstanding, it is the
intention of each Guarantor and the Secured Parties that the obligations of each
Guarantor (other than the Parent) hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.  To that
end, but only in the event and to the extent that after giving effect to
Section 10.11, such Guarantor’s obligations with respect to the Obligations or
any payment made pursuant to such Obligations would, but for the operation of
the first sentence of this paragraph, be subject to avoidance or recovery in any
such proceeding under applicable Debtor Relief Laws after giving effect to
Section 10.11, the amount of such Guarantor’s obligations with respect to the
Obligations shall be limited to the largest amount which, after giving effect
thereto, would not, under applicable Debtor Relief Laws, render such Guarantor’s
obligations with respect to the Obligations unenforceable or avoidable or
otherwise subject to recovery under applicable Debtor Relief Laws.  To the
extent any payment actually made pursuant to the Obligations exceeds the
limitation of the first sentence of this paragraph and is otherwise subject to
avoidance and recovery in any such proceeding under applicable Debtor Relief
Laws, the amount subject to avoidance shall in all events be limited to the
amount by which such actual payment exceeds such limitation, and the Obligations
as limited by the first sentence of this paragraph shall in all events remain in
full force and effect and be fully enforceable against such Guarantor.  The
first sentence of this paragraph is intended solely to preserve the rights of
the Secured Parties hereunder against such Guarantor in such proceeding to the
maximum extent permitted by applicable Debtor Relief Laws and neither such
Guarantor, the Borrower, any other Guarantor nor any other Person shall have any
right or claim under such sentence that would not otherwise be available under
applicable Debtor Relief Laws in such proceeding.

 

76

--------------------------------------------------------------------------------


 

10.02                 Rights of Lenders.  Each Guarantor consents and agrees
that the Secured Parties may, at any time and from time to time, without notice
or demand, and without affecting the enforceability or continuing effectiveness
hereof:  (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations.  Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

 

10.03                 Certain Waivers.  Each Guarantor waives (a) any defense
arising by reason of any disability or other defense of the Borrower or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Secured Party, but excluding satisfaction thereof by way of
payment) of the liability of the Borrower; (b) any defense based on any claim
that such Guarantor’s obligations exceed or are more burdensome than those of
the Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Obligations, or pursue any other
remedy in the power of any Secured Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
and (f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

 

10.04                 Obligations Independent.  The obligations of each
Guarantor hereunder are those of a primary obligor, and not merely as surety,
and are independent of the Obligations and the obligations of any other
guarantor, and a separate action may be brought against each Guarantor to
enforce this Guaranty whether or not the Borrower or any other person or entity
is joined as a party.

 

10.05                 Subrogation.  Each Guarantor shall not exercise any right
of subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full.  If any amounts are paid to any Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.

 

10.06                 Termination; Reinstatement.  This Guaranty is a continuing
and irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in

 

77

--------------------------------------------------------------------------------


 

full in cash.  Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or any other Guarantor is made, or any of the Secured
Parties exercises its right of setoff, in respect of the Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Secured Parties
in their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of the Guarantors under this paragraph shall survive termination of
this Guaranty.

 

10.07                 Subordination.  Each Guarantor hereby subordinates the
payment of all obligations and indebtedness of the Borrower owing to such
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of the Borrower to such Guarantor as subrogee of the Secured
Parties or resulting from such Guarantor’s performance under this Guaranty, to
the indefeasible payment in full in cash of all Obligations.  If the Secured
Parties so request, any such obligation or indebtedness of the Borrower to such
Guarantor shall be enforced and performance received by such Guarantor as
trustee for the Secured Parties and the proceeds thereof shall be paid over to
the Secured Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty.

 

10.08                 Stay of Acceleration.  If acceleration of the time for
payment of any of the Obligations is stayed, in connection with any case
commenced by or against any Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by a Guarantor
immediately upon demand by the Secured Parties.

 

10.09                 Condition of the Borrower.  Each Guarantor acknowledges
and agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrower and any other guarantor such information concerning
the financial condition, business and operations of the Borrower and any such
other guarantor as such Guarantor requires, and that none of the Secured Parties
has any duty, and such Guarantor is not relying on the Secured Parties at any
time, to disclose to such Guarantor any information relating to the business,
operations or financial condition of the Borrower or any other guarantor (each
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).

 

10.10                 Limitations on Enforcement.  If, in any action to enforce
this Guaranty or any proceeding to allow or adjudicate a claim under this
Guaranty, a court of competent jurisdiction determines that enforcement of this
Guaranty against any Guarantor for the full amount of the Obligations is not
lawful under, or would be subject to avoidance under, Section 548 of the
Bankruptcy Code or any applicable provision of comparable state law, the
liability of such Guarantor under this Guaranty shall be limited to the maximum
amount lawful and not subject to avoidance under such law.

 

10.11                 Contribution.  At any time a payment in respect of the
Obligations is made under this Guaranty, the right of contribution of each
Guarantor (other than the Parent) against each

 

78

--------------------------------------------------------------------------------


 

other Guarantor (other than the Parent) shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Obligations under this Guaranty.  At any time that a
Relevant Payment is made by a Guarantor (other than the Parent) that results in
the aggregate payments made by such Guarantor in respect of the Obligations to
and including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors (other than the Parent) in respect of the Obligations to and
including the date of the Relevant Payment (such excess, the “Aggregate Excess
Amount”), each such Guarantor shall have a right of contribution against each
other Guarantor (other than the Parent) who either has not made any payments or
has made payments in respect of the Obligations to and including the date of the
Relevant Payment in an aggregate amount less than such other Guarantor’s
Contribution Percentage of the aggregate payments made to and including the date
of the Relevant Payment by all Guarantors (other than the Parent) in respect of
the Obligations (the aggregate amount of such deficit, the “Aggregate Deficit
Amount”) in an amount equal to (x) a fraction the numerator of which is the
Aggregate Excess Amount of such Guarantor and the denominator of which is the
Aggregate Excess Amount of all Guarantors (other than the Parent) multiplied by
(y) the Aggregate Deficit Amount of such other Guarantor.  A Guarantor’s right
of contribution pursuant to the preceding sentences shall arise at the time of
each computation, subject to adjustment at the time of each computation;
provided, that no Guarantor may take any action to enforce such right until all
of the Obligations and any amounts payable under this Guaranty have been
indefeasibly paid and performed in full in immediately available funds, it being
expressly recognized and agreed by all parties hereto that any Guarantor’s right
of contribution arising pursuant to this Section 10.11 against any other
Guarantor shall be expressly junior and subordinate to such other Guarantor’s
obligations and liabilities in respect of the Obligations and any other
obligations owing under this Guaranty.  As used in this Section 10.11, (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Guarantor by
(y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Obligations arising under this Guaranty) on such date.  All
parties hereto recognize and agree that, except for any right of contribution
arising pursuant to this Section 10.11, each Guarantor who makes any payment in
respect of the Obligations shall have no right of contribution or subrogation
against any other Guarantor in respect of such payment until all of the
Obligations have been indefeasibly paid and performed in full in cash.  Each of
the Guarantors recognizes and acknowledges that the rights to contribution
arising hereunder shall constitute an asset in favor of the party entitled to
such contribution.  In this connection, each Guarantor has the right to waive
its contribution right against any Guarantor to the extent that after giving
effect to such waiver such Guarantor would remain solvent, in the determination
of the Required Lenders.

 

ARTICLE XI.  MISCELLANEOUS

 

11.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan

 

79

--------------------------------------------------------------------------------


 

Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that (i) the Administrative Agent may, without
the consent of any Lender, waive a covenant or other provision in, or a Default
or Event of Default under, this Agreement or any Loan Document if the
Administrative Agent determines in its sole discretion that such covenant,
provision, Default or Event of Default, as applicable, does not materially and
adversely affect the Lenders and (ii) notwithstanding the foregoing provisions
of this Section 11.01 (including the first proviso above), no such amendment,
waiver or consent shall:

 

(a)                                  waive any condition set forth in Article IV
without the written consent of each Lender;

 

(b)                                 extend (except as provided in Section 2.12)
or increase the Commitment of any Lender (or reinstate its Commitment) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (ii) of the second
proviso to this Section 11.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 

(e)                                  change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

(f)                                    release the Borrower or any Guarantor
from its obligations under this Agreement or any other Loan Document, without
the written consent of each Lender, except as expressly provided in the Loan
Documents; or

 

(g)                                 release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the

 

80

--------------------------------------------------------------------------------


 

consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

11.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to a Loan Party, the initial Lender
or the Administrative Agent, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by them, provided that approval of such
procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

81

--------------------------------------------------------------------------------


 

function, as available, return e-mail or other written acknowledgement),
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender or any other Person for losses, claims, damages, liabilities
or expenses of any kind (whether in tort, contract or otherwise) arising out of
any Loan Party’s or the Administrative Agent’s transmission of Borrower
Materials through the Internet; provided, however, that in no event shall any
Agent Party have any liability to any Loan Party, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower and the Administrative Agent may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Loan Notices) purportedly given by or
on behalf of a Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of a Loan Party and
believed by such Person in good faith to be genuine.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

82

--------------------------------------------------------------------------------


 

11.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                  Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable invoiced fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), provided, that the Borrower shall not
be obliged to reimburse the fees, charges and disbursements of more than one law
firm for the Administrative Agent and all Lenders in connection with the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents, and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the reasonable invoiced fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), and shall pay all documented fees and time charges for attorneys who
may be employees of the Administrative Agent or any Lender, in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Term Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

83

--------------------------------------------------------------------------------


 

(b)                                 Indemnification by the Borrower.  Subject to
and without duplication of the foregoing subsection (a), the Borrower hereby
indemnifies the Administrative Agent (and any sub-agent thereof), each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and holds each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) the Term Loans or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials at, on, under or emanating from any property owned, leased or operated
by the Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party or
the Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee; and
provided, further that any indemnity with respect to Taxes shall be governed
solely by Section 3.01.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of the
Administrative Agent, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent).  The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.10(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party shall assert, and
the Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.  No Indemnitee referred to in subsection
(b) above shall be liable for any damages

 

84

--------------------------------------------------------------------------------


 

arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor.

 

(f)                                    Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

11.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of any Loan Party is made to the Administrative Agent or any Lender,
or the Administrative Agent or any Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section; or  (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

85

--------------------------------------------------------------------------------


 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Term Loan at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Term Loan at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                                in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment or, if the
Commitment is not then in effect, the principal outstanding balance of the Term
Loan of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$2,500,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

(ii)                                  Qualified Purchaser/Qualified
Institutional Buyer. The assignee shall be, and shall certify in the applicable
Assignment and Assumption that it is, both a “qualified purchaser” (within the
meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations thereunder) and a “qualified institutional buyer” (within the
meaning of Rule 144A under the Securities Act of 1933, as amended).  Any failure
to include such a certification in an Assignment and Assumption shall render
such Assignment and Assumption void ab initio and of no force or effect for any
purpose.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                              the consent of the Borrower (such consent not
to be unreasonably withheld) shall be required unless (1) an Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; and

 

86

--------------------------------------------------------------------------------


 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Parent or any of the Parent’s Affiliates or
Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of the Term Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of the Term Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to compliance with the foregoing provisions of this subsection (b) and
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and

 

87

--------------------------------------------------------------------------------


 

circumstances occurring prior to the effective date of such assignment.  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the Term
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent
demonstrable error and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person which is, and which certifies in writing to
such Lender that it is, both a “qualified purchaser” (within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations
thereunder) and a “qualified institutional buyer” (within the meaning of
Rule 144A under the Securities Act of 1933, as amended) (but excluding a natural
person, a Defaulting Lender or the Borrower or the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Term Loan owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall include a certification by the participant that it is both a
“qualified purchaser” (within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations thereunder) and a “qualified
institutional buyer” (within the meaning of Rule 144A under the Securities Act
of 1933, as amended), and shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.01 that affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations of such Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 11.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.11 as though it were
a Lender.

 

88

--------------------------------------------------------------------------------


 

Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall retain a copy of each Participant’s
certification as to its status as a “qualified purchaser” and “qualified
institutional buyer” described above (and upon request of the Borrower shall
provide a copy thereof to the Borrower), and shall maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amounts) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”).  The
entries in the Participant Register shall be conclusive, absent demonstrable
error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation
and the participating Lender would have been entitled to receive such greater
payment.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                 Transfers to Non-Qualified
Purchasers/Qualified Institutional Buyers.  Notwithstanding anything herein to
the contrary, in no event may any Term Loan or any interest therein be assigned
to or otherwise acquired by (whether by assignment or participation or through a
swap or other derivative transaction) any Person which is not both a “qualified
purchaser” (within the meaning of the Investment Company Act of 1940, as
amended, and the rules and regulations thereunder) and a “qualified
institutional buyer” (within the meaning of Rule 144A under the Securities Act
of 1933, as amended).  Any assignment or acquisition not in compliance with the
foregoing sentence shall be void ab initio and of no force or effect, and shall
not be effective to transfer any interest whatsoever herein.

 

(h)                                 Certain Transactions.  Notwithstanding
anything herein to the contrary, no Lender will incur any indebtedness that it
believes would subject the Borrower (or any part of the Borrower) to the
“taxable mortgage pool” provisions under Code Section 7701(i) under the
anti-avoidance rules of Treasury Regulation Section 301.7701(i)-1(g).

 

11.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have

 

89

--------------------------------------------------------------------------------


 

jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (g) with the consent of the Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  For purposes of
this Section, “Information” means all information received from the Parent, the
Borrower or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Parent or any Subsidiary
thereof, provided that, in the case of information received from the Parent or
any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Parent or
a Subsidiary thereof, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

11.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Loan Party against any
and all of the obligations of such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.13 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to

 

90

--------------------------------------------------------------------------------


 

the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or their respective Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

11.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as otherwise provided in Article IV, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

11.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of making any Loan, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

11.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or

 

91

--------------------------------------------------------------------------------


 

impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.  Without limiting the foregoing provisions
of this Section 11.12, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

11.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, if any Lender is a Defaulting Lender, or if
any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                                  the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Term Loan from the
assignee and any amounts payable by the Borrower pursuant to Section 3.01, 3.04
or 3.05 from the Borrower (it being understood that the Assignment and
Assumption relating to such assignment shall provide that any interest and fees
that accrued prior to the effective date of the assignment shall be for the
account of the replaced Lender and such amounts that accrue on and after the
effective date of the assignment shall be for the account of the replacement
Lender);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section 11.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Term Loan) subject to such Assignment
and Assumption; provided that the failure of any such Lender to execute an
Assignment and

 

92

--------------------------------------------------------------------------------


 

Assumption shall not render such assignment invalid and such assignment shall be
recorded in the Register.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

93

--------------------------------------------------------------------------------


 

11.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent are arm’s-length
commercial transactions between such Loan Party and its Affiliates, on the one
hand, and the Administrative Agent, on the other hand, (B) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Loan Party or any of its
Affiliates, or any other Person and (B) the Administrative Agent has no
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and the Administrative Agent has no obligation to disclose any of
such interests to the Loan Parties or any of their respective Affiliates.  To
the fullest extent permitted by law, each Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

11.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

94

--------------------------------------------------------------------------------


 

11.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Act.  Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

11.19                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

 

 

 

SPT REAL ESTATE SUB II, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GUARANTORS:

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SPT REAL ESTATE SUB I, LLC

 

 

 

 

By:

STARWOOD PROPERTY TRUST, INC.,

 

 

its sole member

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

SPT OPERATIONS, LLC

 

 

 

 

By:

STARWOOD PROPERTY TRUST, INC.,

 

 

its sole member

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

STARWOOD PROPERTY MORTGAGE, L.L.C.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

88TH STREET PARTNERS LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

STARWOOD MORTGAGE WD, L.L.C.

 

 

 

 

By:

SPT REAL ESTATE SUB I, LLC,

 

 

its sole member

 

 

 

 

By:

STARWOOD PROPERTY TRUST, INC.,

 

 

its sole member

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

a Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------